Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 1 of 119 Page ID
                                 #:16892



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Kathleen M. Sullivan (Bar No. 242261)
  2  kathleensullivan@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, NY 10010–1601
    Telephone: (212) 849 7000
  4 Facsimile: (212) 849 7100
  5  Daniel C. Posner (Bar No. 232009)
     danposner@quinnemanuel.com
  6  Alex Bergjans (Bar No. 302830)
     alexbergjans@quinnemanuel.com
  7 865 South Figueroa Street, 10th Floor
    Los Angeles, California 90017–2543
  8 Telephone: (213) 443–3000
    Facsimile: (213) 443–3100
  9
    Attorneys for Plaintiff and Counter-
 10 Defendant Pharrell Williams and Counter-
    Defendant More Water From Nazareth
 11 Publishing, Inc.
 12
                           UNITED STATES DISTRICT COURT
 13
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 14
    PHARRELL WILLIAMS, an                        CASE NO. CV13–06004–JAK (AGRx)
 15 individual; ROBIN THICKE, an
    individual; and CLIFFORD HARRIS,             Hon. John A. Kronstadt, Ctrm 750
 16 JR., an individual,
                                                 DECLARATION OF DANIEL C.
 17                     Plaintiffs,              POSNER IN SUPPORT OF
                                                 PLAINTIFF AND COUNTER–
 18        vs.                                   DEFENDANT PHARRELL
                                                 WILLIAMS’ AND COUNTER-
 19 BRIDGEPORT MUSIC, INC., a                    DEFENDANT MORE WATER
    Michigan corporation; FRANKIE                FROM NAZARETH PUBLISHING,
 20 CHRISTIAN GAYE, an individual;               INC.’S OPPOSITION TO MOTION
    MARVIN GAYE III, an individual;              FOR RELIEF FROM AMENDED
 21 NONA MARVISA GAYE, an                        JUDGMENT
    individual; and DOES 1 through 10,
 22 inclusive,                                   Date: April 27, 2020
                                                 Time: 8:30 a.m.
 23                     Defendants.              Crtrm.: 750
 24                                              Action Commenced: August 15, 2013
 25
 26 AND RELATED COUNTERCLAIMS.
 27
 28
                                                               Case No. CV13–06004–JAK (AGRx)
        DECLARATION OF DANIEL C. POSNER IN SUPPORT OF OPPOSITION TO MOTION FOR RELIEF FROM
                                                                         AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 2 of 119 Page ID
                                 #:16893



  1                       DECLARATION OF DANIEL C. POSNER
  2                I, Daniel C. Posner, declare as follows:
  3                1.    I am a member of the bar of the State of California and of this
  4 Court, and a partner at Quinn Emanuel Urquhart & Sullivan, LLP, attorneys for
  5 Plaintiff and Counter-Defendant Pharrell Williams (“Mr. Williams”) and Counter-
  6 Defendant More Water From Nazareth Publishing, Inc. in this action. I make this
  7 declaration of personal, firsthand knowledge, and if called and sworn as a witness, I
  8 could and would testify competently hereto.
  9                2.    Attached hereto as Exhibit 1 is a true and correct copy of
 10 excerpts of the transcript from the afternoon session of Day 1 of the trial in this case.
 11 The transcript is available in its entirety at Dkt. 331.
 12                3.    Attached hereto as Exhibit 2 is a true and correct copy of
 13 excerpts of the transcript from the morning session of Day 2 of the trial in this case.
 14 The transcript is available in its entirety at Dkt. 349.
 15                4.    Attached hereto as Exhibit 3 is a true and correct copy of
 16 excerpts of the transcript from the afternoon session of Day 2 of the trial in this case.
 17 The transcript is available in its entirety at Dkt. 332.
 18                5.    Attached hereto as Exhibit 4 is a true and correct copy of
 19 excerpts of the transcript from the afternoon session of Day 6 of the trial in this case.
 20 The transcript is available in its entirety at Dkt. 338.
 21                6.    Attached hereto as Exhibit 5 is a true and correct copy of
 22 excerpts of the transcript from the afternoon session of Day 7 of the trial in this case.
 23 The transcript is available in its entirety at Dkt. 339.
 24                7.    Attached hereto as Exhibit 6 is a true and correct copy of a
 25 transcript of Trial Exhibit 390, a video interview of Mr. Williams played by
 26 Counterclaimants in Mr. Williams’ cross-examination at Dkt. 338, 137:19-21.
 27                8.    I have reviewed the GQ Magazine interview between Mr.
 28 Williams and Rick Rubin, which was lodged as Exhibit A to the Declaration of
                                        -1-              Case No. CV13-06004-JAK (AGRx)
         DECLARATION OF DANIEL C. POSNER IN SUPPORT OF OPPOSITION TO MOTION FOR RELIEF FROM
                                                                        AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 3 of 119 Page ID
                                 #:16894



  1 Richard        Busch        (Dkt.       577-4)       and       is       available      at
  2 https://www.gq.com/video/watch/epic-conversations-pharrell-and-rick-rubin-have-
  3 an-epic-conversation, in its entirety. For the Court’s convenience, colleagues in my
  4 office have prepared a transcript of the entire interview which is attached hereto as
  5 Exhibit 7.
  6               9.     Attached hereto as Exhibit 8 is a true and correct copy of the
  7 cover of GQ Magazine’s November 2019 edition.
  8               10.    Attached hereto as Exhibit 9 is a true and correct copy of LIVE
  9 NATION ENTERTAINMENT, Pharrell Williams’ Something in the Water Returns for
 10 Year Two with an Expanded Art, Culture, and Music Festival Celebrating Virginia
 11 Beach, October 14, 2019,
 12 https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-
 13 the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-
 14 celebrating-virginia-beach/ (last visited Jan. 22, 2020).
 15               11.    Attached hereto as Exhibit 10 is a true and correct copy of Alicia
 16 Keys Honors Pharrell Williams’ ‘Letter to My Godfather’ at Hollywood Film
 17 Awards 2019, JUST JARED (November 4, 2019),
 18 http://www.justjared.com/2019/11/04/alicia-keys-honors-pharrell-williams-letter-to-
 19 my-godfathet-hollywood-film-awards-2019/ (last visited Jan. 31, 2020).
 20 //
 21 //
 22
 23
 24
 25
 26
 27
 28
                                               -2-               Case No. CV13-06004-JAK (AGRx)
         DECLARATION OF DANIEL C. POSNER IN SUPPORT OF OPPOSITION TO MOTION FOR RELIEF FROM
                                                                          AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 4 of 119 Page ID
                                 #:16895



  1               12.    Attached hereto as Exhibit 11 is a true and correct copy of
  2 Matthew Ismael Ruiz, Watch Pharrell Perform ‘Letter to My Godfather’ on
  3 Colbert,” December 5, 2019, PITCHFORK (December 5, 2019)
  4 https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-
  5 colbert/ (last visited Jan. 22, 2020).
  6        I declare under the laws of the United States that the foregoing is true and
  7 correct.
  8        Executed on Executed on January 31, 2020, at Los Angeles, CA.
  9
 10
 11
                                                Daniel C. Posner
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -3-               Case No. CV13-06004-JAK (AGRx)
         DECLARATION OF DANIEL C. POSNER IN SUPPORT OF OPPOSITION TO MOTION FOR RELIEF FROM
                                                                          AMENDED JUDGMENT
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 5 of 119 Page ID
                                 #:16896




                        EXHIBIT 1
Case
  Case
     2:13-cv-06004-JAK-AGR
        2:13-cv-06004-JAK-AGR
                            Document
                              Document
                                     331588
                                          Filed
                                              Filed
                                                 03/12/15
                                                    01/31/20
                                                           Page
                                                             Page
                                                                1 of685
                                                                      of 119
                                                                          PagePage
                                                                               ID #:8441
                                                                                   ID
                                     #:16897
                                                                                           1

   1                           UNITED STATES DISTRICT COURT

   2                          CENTRAL DISTRICT OF CALIFORNIA

   3                                           ---

   4                         THE HONORABLE JOHN A. KRONSTADT

   5                       UNITED STATES DISTRICT JUDGE PRESIDING

   6

   7      Pharrell Williams, et al.,                 )

   8                            Plaintiffs,          )

   9                                                 )

  10      vs.                                        )    Case No.

  11                                                 )    CV 13-06004-JAK(AGRx)

  12      Bridgeport Music, Inc., et al.,            )

  13                            Defendants.          )

  14      ________________________________           )

  15

  16

  17                  REPORTER'S TRANSCRIPT OF TRIAL PROCEEDINGS

  18                               Day 1 - P.M. Session

  19                              Los Angeles, California

  20                            Tuesday, February 24, 2015

  21

  22    Pamela A. Batalo, CSR, FCRR, RMR
        Official Reporter
  23    Roybal Federal Building
        255 East Temple Street
  24    Room 181-I
        Los Angeles, California 90012
  25    (213) 687-0446




                                                                               Exhibit 1, Page 4
Case 2:13-cv-06004-JAK-AGR Document 588
                                    331 Filed 01/31/20
                                              03/12/15 Page 7
                                                            25ofof119
                                                                   85 Page ID
                                  #:8465
                                 #:16898
                                                                                25

 1   Mr. Williams and those associated with Mr. Thicke and Williams

 2   in creating and distributing Blurred Lines are liable for

 3   copyright infringement.

 4              The second issue is whether Mr. Thicke, in creating

 5   his song Love After War, copied a portion of Marvin -- Marvin

 6   Gaye's song After The Dance.       And also whether therefore

 7   Mr. Thicke and those associated with him and who distributed

 8   Love After War are liable for copyright infringement.

 9              I will prove to you in this case that the answer to

10   both questions is yes.

11              When Marvin Gaye died, his children became owners of

12   the songs he wrote.     They are therefore the owners of the songs

13   Got To Give It Up and After The Dance.

14              Throughout this trial, you will also hear from

15   Mr. King and Mr. Miller, seated at opposing counsel table who

16   represent Mr. Thicke and Mr. Williams and Universal Records, UMG

17   Recordings is the record label that released the song, and Star

18   Trak Entertainment, who is also involved in releasing the song.

19   And you will hear directly from Mr. Thicke and Mr. Williams, who

20   are both very well-known and are very big stars.

21              Mr. Williams himself is on a popular television show,

22   on magazine covers, just performed at the Grammys and is as big

23   as it gets right now.

24              They will testify in this case.        They will get up on

25   that witness stand.     They will smile at you.       And they will be




                                                                        Exhibit 1, Page 5
Case 2:13-cv-06004-JAK-AGR Document 588
                                    331 Filed 01/31/20
                                              03/12/15 Page 8
                                                            26ofof119
                                                                   85 Page ID
                                 #:16899
                                  #:8466
                                                                                26

 1   charming.

 2               I want to ask you to keep one thing in mind.         They are

 3   professional performers.

 4               I will show you --

 5               THE COURT:    Mr. Busch, will you please limit your

 6   opening statement to what the evidence will show.           Thank you.

 7               MR. BUSCH:    I will show you in this case that when

 8   Mr. Thicke and Mr. Williams are not on the witness stand, the

 9   evidence will show that their behavior is quite different.

10               As you might expect, because we are in a lawsuit,

11   Mr. Thicke and Mr. Williams will deny that they copied any

12   portion of Got To Give It Up when they wrote and recorded

13   Blurred Lines.

14               But I will prove to you and give you very specific

15   examples from their own mouths in which they said the exact

16   opposite.

17               As big as Mr. Thicke and Mr. Williams are today, as

18   popular as they are and as popular as Blurred Lines is, the

19   late, great Marvin Gaye was just as big in his day.

20               As you can see on the screen, in 1977, Got To Give It

21   Up was No. 1 on the Billboard Hot 100.         That is why, as I will

22   show you -- and that is the album, Marvin Gaye Live at the

23   Palladium on which Got To Give It Up appeared -- that is why I

24   will show you in this case Mr. Thicke and Mr. Williams and the

25   record label UMG Recordings, Star Trak Entertainment, marketed




                                                                        Exhibit 1, Page 6
Case 2:13-cv-06004-JAK-AGR Document 331
                                    588 Filed 03/12/15
                                              01/31/20 Page 27
                                                            9 ofof119
                                                                   85 Page ID
                                 #:16900
                                  #:8467
                                                                                27

 1   Blurred Lines as a re-creation of Got To Give It Up.

 2              I will show you that they not only copied Got To Give

 3   It Up, but they marketed Blurred Lines as a re-creation of Got

 4   To Give It Up.

 5              They made money by doing so.

 6              And while I wish it were different, Marvin Gaye,

 7   unlike Mr. Thicke and Mr. Williams, will not be able to get up

 8   on the witness stand and look you in the eye and tell you, Yes,

 9   they did copy my song.

10              Marvin Gaye will not be able to do that because Marvin

11   Gaye is no longer with us.       But he left for his children his

12   songs.

13              It will be up to you to make your determination based

14   upon the facts after hearing all of the public statements by

15   Mr. Thicke and Mr. Williams, as well as their testimony and

16   admissions in this case, and all of the musical evidence.

17              Now, as I said, Mr. Williams will get up on the

18   witness stand and will look you in the eye and will tell you

19   under oath that Got To Give It Up never crossed his mind when

20   creating Blurred Lines.      That's what Mr. Williams will tell you.

21   He'll say Got To Give It Up never crossed my mind.

22              He will also tell you that he did not try to create a

23   song in Blurred Lines that had the feeling of Got To Give It Up

24   or sounded like Marvin Gaye at all.

25              How do I know that?      Because Mr. Williams told me that




                                                                        Exhibit 1, Page 7
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page10
                                                             28of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16901
                                  #:8468
                                                                                28

 1   himself while he was under oath in what is called a deposition,

 2   because we are entitled to question people before trial to find

 3   out what they're going to say, and we conducted a deposition of

 4   Mr. Williams, and I got to question him in this case before this

 5   trial in sworn testimony and that's precisely what he said to

 6   me.

 7               No. 1, Got To Give It Up never crossed his mind when

 8   creating Blurred Lines, and No. 2, he did not try to create --

 9   did not go into the studio to try to create a song that had the

10   feeling of Got To Give It Up or sounded like Marvin Gaye.

11               (Whereupon, the deposition testimony was played.)

12               MR. BUSCH:    So you heard he said those two things

13   under oath in this case.

14               I will prove to you, however, that when he was doing

15   interviews, discussing Blurred Lines outside of this case,

16   Mr. Williams said the exact opposite.        He said he did try to

17   take the feeling Got To Give It Up gave him and he did think of

18   Got To Give It Up.

19               (Whereupon, the video was played for the jury.)

20               MR. BUSCH:    So in this case, while under oath, he said

21   Marvin Gaye's Got To Give It Up never crossed his mind while

22   creating Blurred Lines.      But when he was giving public

23   interviews, he said he went into the studio and he tried to take

24   the feeling that Got To Give It Up gave him when creating

25   Blurred Lines.




                                                                       Exhibit 1, Page 8
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page11
                                                             29of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16902
                                  #:8469
                                                                                29

 1               And another thing, as you will see when you hear that

 2   again in this trial, you will notice the interviewer did not

 3   even ask him about Got To Give It Up.        All she asked him about

 4   was Marvin Gaye and he offered that he tried to take the feeling

 5   that Got To Give It Up gave him when creating Blurred Lines.

 6               And Mr. Williams did not just reference Marvin Gaye in

 7   that interview.     He did so again saying something directly

 8   contrary to his sworn testimony in another interview.

 9               It might be difficult to see, but in this interview,

10   Mr. Williams says I was -- when creating Blurred Lines, quote, I

11   was trying to pretend that I was Marvin Gaye.          You'll see that

12   in the red typed bold on that page.

13               And he pictured himself as Marvin Gaye.

14               So not just once, but twice, contrary to what he said

15   in his deposition testimony while under oath, Mr. Thicke did say

16   and was thinking about Marvin Gaye -- I'm sorry, Mr. Williams

17   was thinking about Marvin Gaye and Got To Give It Up while

18   creating Blurred Lines.

19               As for Mr. Thicke, even though he was listed as a

20   songwriter on Blurred Lines, he will now tell you under oath in

21   this case that he offered no suggestions, no thoughts, and no

22   input to Pharrell Williams about what to do or what style to

23   evoke during the creation of Blurred Lines.         Mr. Thicke will get

24   up on the witness stand in this case under oath and will tell

25   you he had no input whatsoever in what to create in creating




                                                                       Exhibit 1, Page 9
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page12
                                                             30of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16903
                                  #:8470
                                                                                30

 1   Blurred Lines.

 2               Mr. Thicke will swear to tell the truth and tell you

 3   he just simply did not have anything to do with creating Blurred

 4   Lines at all and offered no opinions, suggestions or anything to

 5   Mr. Williams.

 6               And how do I know that?      Because Mr. Thicke told me

 7   that, too, in sworn testimony when I questioned him before this

 8   trial.

 9               (Whereupon, the video was played for the jury.)

10               MR. BUSCH:    But just like with Mr. Williams,

11   Mr. Thicke's testimony in this case, now that they are trying to

12   protect the fortune they made on Blurred Lines --

13               MR. KING:    Objection.

14               MR. BUSCH:    -- is very different.     Mr. Thicke's

15   testimony --

16               THE COURT:    Sustained.

17               Excuse me, Mr. Busch.      Please don't make me continue

18   to interrupt you to say you are to present only what the

19   evidence will show.       You are not to make arguments and don't use

20   the phrase I will prove to you either.         Just what the evidence

21   will show, please.       Thank you.

22               MR. BUSCH:    Mr. Thicke's testimony is very different

23   than what he said before.       In fact, when they were promoting

24   Blurred Lines and trying to get everyone to purchase Blurred

25   Lines, he said the exact opposite.        They told a very different




                                                                      Exhibit 1, Page 10
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page13
                                                             31of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16904
                                  #:8471
                                                                                31

 1   story then.    The evidence will show that this story has changed

 2   multiple times, including changing in this very case.

 3               No less than eight times, Mr. Thicke said in

 4   interviews promoting Blurred Lines that Got To Give It Up was

 5   one of his favorite songs of all time and that he, Mr. Thicke,

 6   told Mr. Williams he wanted to create something just like Got To

 7   Give It Up.

 8               So according to Mr. Thicke, they started with

 9   percussion and were trying to get the Got To Give It Up rhythm

10   and groove and feel.      They certainly did that.      But the evidence

11   will show that they did much more than that.

12               Play.

13               (Whereupon, the video was played for the jury.)

14               MR. BUSCH:    This is a radio interview that Mr. Thicke

15   gave.

16               (Whereupon, the audio was played for the jury.)

17               MR. BUSCH:    And in a written interview, I hope you can

18   see it, Mr. Thicke said, on May 7th of 2013, the same thing in

19   an interview with GQ, that Pharrell and I were in the studio and

20   I told him that one of my favorite songs of all time was Marvin

21   Gaye's 'Got To Give It Up.'       I was like, damn, we should make

22   something like that, something with that groove.

23               In this case, however, what you will hear is that

24   Mr. Thicke testified in his deposition under oath that in fact

25   he did not tell Mr. Williams to create a song like Got To Give




                                                                      Exhibit 1, Page 11
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page14
                                                             32of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16905
                                  #:8472
                                                                                32

 1   It Up and he will get on the witness stand and he will tell you

 2   in this case that everything that he said in those interviews

 3   was not true.

 4               But I will -- and I will not take the time to play

 5   each one of these interviews today, but there are at least eight

 6   of these interviews in which Mr. Thicke gave very similar

 7   admissions and statements to what you just heard and saw.

 8               These repeated statements that Mr. Thicke gave about

 9   working with Mr. Williams to create something like Got To Give

10   It Up was changed.       And Mr. Thicke now says, as I mentioned,

11   that all of his statements were lies.

12               And how's he explain the reason for the complete

13   change in story and statements he gave before this litigation

14   and outside of this litigation to what he's saying today and

15   what he said in his deposition?

16               Well, for one, Mr. Thicke says that he was high on

17   Vicodin and drunk on vodka during each interview so he didn't

18   know what he was saying.

19               (Whereupon, the video was played for the jury.)

20               MR. BUSCH:    What other excuses does Mr. Thicke have?

21   Mr. Thicke says --

22               MR. KING:    Objection, your Honor.

23               THE COURT:    Sustained.

24               This is an opening statement, not an argument.         And if

25   you need further instructions, we'll go to the side.




                                                                      Exhibit 1, Page 12
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page15
                                                             33of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16906
                                  #:8473
                                                                                33

 1               MR. BUSCH:    Mr. Thicke says that he wanted the public

 2   to know that he had a role in creating the song and was jealous

 3   that he, in fact, did not have anything to do with the song.

 4   That's another excuse that he gives for what he admits were his

 5   lies.

 6               MR. KING:    Objection, your Honor.

 7               THE COURT:    If you are going to object, stand, please.

 8               MR. KING:    I'm sorry, your Honor.

 9               I object to the continuing argument.

10               THE COURT:    All right.    Please confine your statements

11   to what you contend the evidence will show and not argument.

12               MR. BUSCH:    The evidence will show that Mr. Thicke

13   will sit on the witness stand and tell you that he lied.

14               Mr. Thicke also says as another reason for why he said

15   what he said in his interviews and will say what he's going to

16   say here today and this week and in this trial, that the reason

17   he did it was because he is simply not an honest person.

18               (Whereupon, the video was played for the jury.)

19               MR. BUSCH:    So Mr. Thicke says, No. 1, he's not an

20   honest person, and, No. 2, he will tell you that the reason why

21   he made the statements he did is because when he gives an

22   interview, he wants to say whatever he needs to say to sell

23   records.

24               But apparently what the evidence will show is that by

25   referencing Marvin Gaye, that was the attempt through the




                                                                      Exhibit 1, Page 13
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page16
                                                             34of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16907
                                  #:8474
                                                                                  34

 1   promotional process to sell records.        And to mention Got To Give

 2   It Up, that was the promotional plan to sell records.

 3               Mr. Thicke also said as an excuse that the only reason

 4   he mentioned Got To Give It Up while promoting Blurred Lines is

 5   because people began connecting the two.

 6               (Whereupon, the video was played for the jury.)

 7               MR. BUSCH:    The evidence will show in this case that

 8   none of the excuses, the after-the-fact excuses that Mr. Thicke

 9   will tell you makes any sense.

10               First, the evidence will show that Mr. Thicke's first

11   interview where he stated that he was trying to create a song

12   like Got To Give It Up and told Pharrell Williams to create a

13   song like Got To Give It Up occurred on May 1st of 2013.              That

14   was just four weeks after the release of the single but months

15   before the Blurred Lines album was released.

16               Mr. Thicke also will say and the evidence will show

17   and what he said to me before is that he was jealous that the

18   public did not know that he had anything to do with this big hit

19   song.   But the evidence will show that there's credits on the

20   label copy of the record that list Mr. Thicke as the first

21   writer, even before Pharrell Williams.         Even before

22   Mr. Williams, Mr. Thicke is listed as the writer.            So the

23   evidence will show that the public knew full well that

24   Mr. Thicke was a writer on Blurred Lines.

25               And Mr. Thicke also received 22 percent of the song




                                                                       Exhibit 1, Page 14
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page17
                                                             35of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16908
                                  #:8475
                                                                                35

 1   filed with the copyright office.

 2               You will see those are the album credits, Blurred

 3   Lines written by Robin Thicke first, Pharrell Williams, Clifford

 4   Harris, Jr., right there.

 5               But there's more.     Before Mr. Thicke and Mr. Williams

 6   changed their story from saying outside of this case and before

 7   this case that Mr. Thicke told Mr. Williams to create a song

 8   like Got To Give It Up and Mr. Williams said outside of this

 9   case that he tried to take the feeling that Got To Give It Up

10   gave him in creating Blurred Lines and before they had decided

11   to say and will say in this case, as the evidence will show,

12   that all of Mr. Thicke's statements were untrue and were lies,

13   before Mr. Thicke stated under oath and will say here today that

14   he did not know what he was doing because he was high and drunk,

15   they crafted, they had, and the evidence will show, a completely

16   different and inconsistent story in this very case.

17               The evidence will show that their first story in this

18   case was not that Mr. Thicke never said anything to Mr. Williams

19   and gave no input.     No.   That was not their first story in this

20   case.

21               In their first story in this case, they did not deny

22   it at all.    In their first story in this case, as the evidence

23   will show, they said that Mr. Thicke told Mr. Williams to create

24   a song that evoked the era of Got To Give It Up.          So they tried,

25   as you will see and the evidence will show, to water down the




                                                                      Exhibit 1, Page 15
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page18
                                                             36of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16909
                                  #:8476
                                                                                36

 1   story that they were telling outside of the case but they

 2   admitted that there was the conversation, that they did discuss

 3   Got To Give It Up.

 4               It was only later that they changed the story to say

 5   that they had no conversation, no discussion, nothing.

 6               You see, in a lawsuit, one side is entitled to ask the

 7   other side questions that the other side has to answer in

 8   writing.    They're called interrogatories.

 9               The lawyer representing the answering party has to

10   submit those answers under the lawyer's signature and the

11   answering party, in this case, Mr. Thicke, has to sign something

12   saying that all of his answers are correct under the penalty of

13   perjury.

14               Mr. Thicke's lawyers and Mr. Thicke answered those

15   written questions months before I questioned Mr. Thicke and

16   Mr. Williams in their deposition and before they decided to say

17   what you heard and what you'll hear today -- this week.

18               Mr. Thicke swore under oath that his answers were

19   correct.    That's the first page of the interrogatory --

20   interrogatories that were sent, and you'll see that is the

21   signature page showing that their lawyers submitted it.           You'll

22   see Mr. Miller's signature, who's counsel for Mr. Thicke and

23   Mr. Williams, and Howard King, Mr. King's name right below that,

24   they submitted those written answers to us, to our written

25   questions.    And then on that document as well you'll see that




                                                                      Exhibit 1, Page 16
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page19
                                                             37of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16910
                                  #:8477
                                                                                37

 1   Mr. Thicke verified that all of the answers were true and

 2   correct under the penalty of perjury.

 3               His lawyers who represent both Mr. Williams and

 4   Mr. Thicke submitted those to us.        Answered them.    And

 5   Mr. Thicke told me in his deposition that he read all of his

 6   answers and he told the truth in every answer.

 7               (Whereupon, the video was played for the jury.)

 8               MR. BUSCH:    And here is the answer.      And the question

 9   that was asked is:       Please describe the process by which

10   'Blurred Lines' was created and any conversations you,

11   Mr. Thicke and Mr. Williams had concerning the creation of

12   Blurred Lines.

13               And here is the answer.      The answer that Mr. Thicke

14   supplied and their lawyers submitted to us in this case says as

15   follows:

16               Robin Thicke told Pharrell Williams that Thicke would

17   love to create a song that evoked the musical era of 'Got To

18   Give It Up.'     Williams created the instrumental track and the

19   first verse and then Thicke and Williams created the rest of the

20   verses, improvising four lines at a time.         Clifford Harris later

21   added a vocal track.

22               That was their first story in this case.

23               They then changed it.     Now they will say there was no

24   such conversation, there was no such discussion between

25   Mr. Thicke and Mr. Williams.       Mr. Thicke gave Mr. Williams no




                                                                      Exhibit 1, Page 17
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page20
                                                             38of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16911
                                  #:8478
                                                                                38

 1   suggestions whatsoever, and what is stated in their sworn,

 2   written interrogatory response is not true.

 3               There will be no evidence in this case that Mr. Thicke

 4   or anyone else submitting those answers to those written

 5   questions were drunk on vodka or high on Vicodin when they

 6   prepared those written answers and submitted them to us in this

 7   case under the penalty of perjury.

 8               This sworn written answer under the penalty of perjury

 9   is the third different story that they have told and that you

10   will hear in this case and will be completely different than

11   any -- than the interviews he gave or the story they will ask

12   you to believe when they take the witness stand in this case.

13               It will be different, even though Mr. Thicke testified

14   under oath that he took his obligations to tell the truth in

15   answering those sworn interrogatories that his lawyers submitted

16   to us very seriously.

17               (Whereupon, the video was played for the jury.)

18               MR. BUSCH:    Now, there are other parties tied to

19   Blurred Lines who are involved in this case.         I've created a

20   couple of slides that will explain to you who each one is and

21   who is involved in this case.

22               As you'll see on this chart, Mr. Williams and

23   Mr. Harris and Mr. Thicke wrote Blurred Lines and they delivered

24   it to their record label, who is also involved in this case,

25   Star Trak.    And so you know, Star Trak is what's called a joint




                                                                      Exhibit 1, Page 18
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page21
                                                             39of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16912
                                  #:8479
                                                                                39

 1   venture or a partnership between a company owned by Mr. Williams

 2   and Interscope Records, which is a division of UMG Recordings,

 3   Universal.    They're the record label that released and sold

 4   Blurred Lines.     They have a distribution company that is

 5   affiliated with them that does the manufacturing and

 6   distributing, UMGD they're called.        They manufacture copies and

 7   they distribute it to the public for the record label and on

 8   behalf of the record label.       It then is distributed -- the

 9   record is then distributed to the public, to the iTunes of the

10   world, to record stores when there used to be record stores, to

11   YouTube, to everyone who then sells or licenses it or streams

12   it.

13               And the revenue from these different entities flow

14   back up to the record label and to Mr. Thicke and the other

15   writers, Mr. Williams, of Blurred Lines.

16               So as the songwriter and publisher of the song Blurred

17   Lines, Mr. Thicke, Mr. Williams, and Mr. Harris receive money

18   every time the record is sold, when it's publicly performed,

19   when it's licensed to TV -- for TV shows, for movies.           Each time

20   it's streamed, money is paid back to the record label and to the

21   writers as owners of that intellectual property.

22               Now, it was the record label's job as the company

23   selling the record to market it.        And so they created a

24   promotional plan to market and sell Blurred Lines because they

25   made money whenever Blurred Lines was sold.




                                                                      Exhibit 1, Page 19
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page22
                                                             40of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16913
                                  #:8480
                                                                                40

 1               And it's very important that you understand something

 2   in this case that I want to explain very briefly.

 3               Star Trak UMG, Universal, they own the record Blurred

 4   Lines, the sound recording that you'll be hearing about.

 5   Mr. Williams, Mr. Thicke, and Mr. Harris, they own the song, the

 6   words, the music, the melody, etc.        It's two separate pieces of

 7   intellectual property.      It's very important that you understand

 8   that.

 9               And so when the record company was selling the record,

10   they had Mr. Thicke do many, many interviews, and as I said, in

11   no less than eight interviews, he tied Blurred Lines to Got To

12   Give It Up.

13               And the record label representatives, because they

14   were there promoting the record and the album, they were with

15   him during these interviews, never did anything to stop him or

16   correct him from referencing Got To Give It Up and saying I was

17   trying to create a song like 'Got To Give It Up.'

18               (Whereupon, the video was played for the jury.)

19               MR. BUSCH:    And that's what you'll hear, that nobody

20   ever commented, thought, suggested, assumed, inferred that

21   Mr. Thicke was drunk or on drugs during any of the interviews

22   where he made the statements that he made.

23               Here's an interesting twist in something that you'll

24   hear about in this case.      As I said to you, there's two pieces

25   of intellectual property, sound recording and a musical




                                                                      Exhibit 1, Page 20
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page23
                                                             41of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16914
                                  #:8481
                                                                                41

 1   composition, the song.      The evidence will show that in addition

 2   to owning the sound recording of Blurred Lines, UMG bought

 3   Motown Records many years ago, and that's who Marvin Gaye

 4   originally recorded for.

 5               UMG, Universal, who owns the sound recording to

 6   Blurred Lines, therefore happens to also own the sound recording

 7   of Got To Give It Up.      The Gaye family owns the musical

 8   composition, but Universal, UMG Recordings, owns the sound

 9   recording of Got To Give It Up and the sound recording of

10   Blurred Lines.     So they have an incentive of selling both

11   records.

12               And just to explain this different intellectual

13   property, you'll see here the Blurred Lines sound recording

14   copyright that lists Star Trak, care of Interscope Records, a

15   division of UMG Recordings, as the sound recording copyright

16   owner.     Okay.   And then you'll see on the left that the

17   composition copyright owners are Pharrell Williams, Robin

18   Thicke, and Clifford Harris in Blurred Lines.          The same is true

19   with respect to Got To Give It Up.        The Gaye children own the

20   musical composition and UMG owns the sound recording.

21               You'll be meeting in this case a UMG executive by the

22   name of Harry Weinger.      He works for the company that released

23   Blurred Lines.     He's an executive at UMG and he is in charge of

24   marketing the Marvin Gaye catalog of sound recordings that they

25   purchased, that UMG purchased from Motown Records.




                                                                      Exhibit 1, Page 21
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page24
                                                             44of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16915
                                  #:8484
                                                                                44

 1   It Up, she immediately recognized it and believed it to be a

 2   copy of -- when she heard Blurred Lines, she immediately

 3   believed it to be a copy of Got To Give It Up.          Jan Gaye brought

 4   it to the attention of the rest of her family and the family

 5   agreed.

 6               At first the Gaye family believed, as the evidence

 7   will show, that it had to have been licensed, that they had to

 8   have gone to the Gayes' copyright administrator and licensed it

 9   because they believed it was so similar and she was happy at

10   first.     And you'll hear that she actually sent out a Tweet

11   thanking Mr. Thicke and Mr. Williams for doing this because she

12   thought it had been licensed properly.         She believed it had to

13   have been.     She then found out it wasn't.

14               She reached out to Mr. Thicke and Mr. Williams and got

15   nowhere.

16               She retained an attorney.      Ultimately we're here.

17               After the lawsuit was filed but before Mr. Thicke and

18   Mr. Williams decided to change their story, Mr. Thicke went on

19   Oprah.

20               MR. KING:    Objection.    Argumentive.

21               THE COURT:    Sustained.

22               MR. BUSCH:    Mr. Thicke went on Oprah.

23               THE COURT:    Disregard the last comments, ladies and

24   gentlemen.     Again, what the lawyers say is not evidence and the

25   purpose of an opening statement is simply to give you an outline




                                                                      Exhibit 1, Page 22
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page25
                                                             45of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16916
                                  #:8485
                                                                                45

 1   of what the evidence will show.

 2               Please proceed.

 3               MR. BUSCH:    Mr. Thicke went on Oprah and Mr. Thicke,

 4   as you will see, did not say what you will hear him say today

 5   and what you heard him say in his deposition.          Even after the

 6   lawsuit was filed, Mr. Thicke continued to say something very

 7   similar to what he said in his prior interviews.

 8               He also said on Oprah that the writer of a song owns

 9   the melodies, the bass lines, the chord progressions and the

10   syncopations, the elements that he believes make up the music of

11   a song.

12               (Whereupon, the video was played for the jury.)

13               MR. BUSCH:    So Mr. Thicke went on Oprah, and while he

14   said something a little bit different than what he was saying in

15   his other interviews, he said, as you heard and as the evidence

16   will show, he said on Oprah that he told Pharrell to -- now he

17   said to create a song that had the feeling of Got To Give It Up,

18   different than what he said in his eight interviews that

19   preceded it, but not what you're going to hear in this case and

20   not what you heard he said in his deposition.

21               And he also told Oprah something else.

22               (Whereupon, the audio was played for the jury.)

23               MR. BUSCH:    So Mr. Thicke also said that the person

24   who inspires all -- he means half -- of his music is either

25   Michael Jackson or Marvin Gaye.




                                                                      Exhibit 1, Page 23
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page26
                                                             46of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                 #:16917
                                  #:8486
                                                                                46

 1               So you heard Mr. Thicke say to Oprah that Marvin Gaye

 2   influenced all -- he means half -- of his music.          He said the

 3   opposite in his deposition.

 4               And Mr. Williams gave an interview, the same one where

 5   he said that he imagined himself as Marvin Gaye when creating

 6   Blurred Lines where he, too, said something.

 7               You heard Mr. Thicke say I -- I will come back to

 8   Mr. Williams in a second.      You heard Mr. Thicke say that Marvin

 9   Gaye inspires all -- he means half -- of his music.           In his

10   deposition, he said something directly opposite to that.

11               (Whereupon, the video was played for the jury.)

12               MR. BUSCH:    So on Oprah he said that Marvin Gaye

13   inspires all -- he means half -- of his music and in his

14   deposition in this case, he said he doesn't think of Marvin Gaye

15   when he's creating music.

16               Now, Mr. Williams' interview, the XXL interview.

17               In this interview, Mr. Williams said that in

18   referencing this matter:      We're dealing with the idea that

19   someone feels that a groove is proprietary and it's not.           Music

20   is and the notes are, and when you look at the sheet music, then

21   you'd know.    And just for a bit of humor, the percussion that I

22   use on 'Blurred Lines', aside from the music notation being

23   completely different, completely different, the sheet music is

24   available online.

25               So Mr. Williams says that the sheet music, if you




                                                                      Exhibit 1, Page 24
Case2:13-cv-06004-JAK-AGR
Case 2:13-cv-06004-JAK-AGR Document
                           Document588
                                    331 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page27
                                                             47of
                                                                of119
                                                                   85 Page
                                                                      PageID
                                                                           ID
                                  #:8487
                                 #:16918
                                                                                47

 1   compare Blurred Lines to Got To Give It Up, the sheet music is

 2   completely different.

 3               But I will show you in this case that the sheet music

 4   is not completely different.       I will show you in this case --

 5   the evidence will show that the sheet music in many places is

 6   actually identical and in many important places very, very

 7   similar.

 8               And I will also show you that when Mr. Williams was

 9   confronted with this in his deposition, when he was asked about

10   sheet music in his deposition and asked to read the sheet music,

11   he either wouldn't or couldn't answer any of my questions about

12   it.

13               And while there's much more to a song than what

14   Mr. Thicke and Mr. Williams stated in trying to defend

15   themselves in these interviews, I will show you that the

16   melodies of these songs are very similar.         Many of the same

17   notes are used in the most important parts of the song.           The

18   bass lines and the keyboards are very, very similar and run

19   throughout both of the songs.       The lyrics are similar.      And the

20   structure in certain places is identical.

21               The evidence will show you that Got To Give It Up was

22   used as a blueprint for Blurred Lines.         And the expert

23   testimony, the evidence of the expert testimony will show that

24   there is evidence equivalent, in the words of our expert she

25   will say, to finding fingerprints at the scene of a crime.




                                                                      Exhibit 1, Page 25
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 28 of 119 Page ID
                                 #:16919




                        EXHIBIT 2
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    349 Filed
                                         Filed01/31/20
                                               03/18/15 Page
                                                        Page29
                                                             1 of
                                                               of114
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:10221
                                 #:16920


                          UNITED STATES DISTRICT COURT

             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

                           HONORABLE JOHN A. KRONSTADT

                    UNITED STATES DISTRICT JUDGE PRESIDING

                                        - - -


         PHARRELL WILLIAMS, ET AL.,          )
                                             )
                         PLAINTIFFS,         )
                                             )
         VS.                                 ) CV13-06004-JAK
                                             )
         BRIDGEPORT MUSIC, INC., ET AL.,     )
                                             )
                         DEFENDANTS.         )
         ____________________________________)




           REPORTER'S TRANSCRIPT OF DAY TWO OF TRIAL PROCEEDINGS

                             LOS ANGELES, CALIFORNIA

                WEDNESDAY, FEBRUARY 25, 2015, MORNING SESSION




                   ________________________________________

                       ALEXANDER T. JOKO, CSR NO. 12272
                        FEDERAL OFFICIAL COURT REPORTER
                      255 EAST TEMPLE STREET, ROOM 181-H
                              LOS ANGELES, CA 90012
                            ALEXANDER.JOKO@GMAIL.COM




                                                                      Exhibit 2, Page 26
Case 2:13-cv-06004-JAK-AGR Document 588
                                    349 Filed 01/31/20
                                              03/18/15 Page 30
                                                            94 of 119
                                                                  114 Page ID
                                 #:10314
                                 #:16921
                                                                          91

  1      THIS IS THE 1003, PAGE 3, THERE'S AN ENTRY FOR POWER

  2      105, GQ, SIRIUS, VH-1, HOT 97, NYC PROMO.

  3                   YOU SEE THAT; RIGHT?

  4      A     YES.

  5      Q     AND YOU DID THOSE INTERVIEWS ON THAT DAY; CORRECT?

  6      A     I DON'T REMEMBER.

  7      Q     OKAY.    YOU DON'T HAVE ANY REASON TO DISPUTE THAT

  8      YOU DID, DO YOU?

  9      A     NO.

 10                   MR. KING:    OBJECTION.     ARGUMENTATIVE.

 11                   THE COURT:    JUST A MINUTE.

 12                        PLEASE PAUSE AFTER THE QUESTION IS

 13      COMPLETED BEFORE YOU RESPOND IN CASE THERE'S AN

 14      OBJECTION.     THEN THE RECORD WILL BE EASIER TO FOLLOW.

 15      THANK YOU.

 16      BY MR. BUSCH:

 17      Q     I'D LIKE TO PLAY FOR THE JURY AND FOR YOU THE

 18      INTERVIEW THAT YOU DID ON MAY 1 FOR VH-1.

 19                   THE COURT:    WHAT EXHIBIT IS THIS, PLEASE?

 20                   MR. BUSCH:    EXHIBIT 41.

 21                        WE'RE HAVING A PROBLEM WITH THE VIDEO.

 22      SO WE'LL PLAY THE AUDIO INSTEAD.

 23                        (THE AUDIO WAS PLAYED IN OPEN COURT)

 24      BY MR. BUSCH:

 25      Q     MR. THICKE, YOU RECOGNIZE YOUR VOICE ON THAT AUDIO




                                                                      Exhibit 2, Page 27
Case 2:13-cv-06004-JAK-AGR Document 588
                                    349 Filed 01/31/20
                                              03/18/15 Page 31
                                                            95 of 119
                                                                  114 Page ID
                                 #:10315
                                 #:16922
                                                                          92

  1      WE HEARD; CORRECT?

  2      A     YES.

  3      Q     OKAY.    AND YOU DID TELL -- YOU DID SAY IN THAT VH-1

  4      INTERVIEW THAT YOU DID ON MAY 1, THAT YOU WENT INTO THE

  5      STUDIO AND YOU TOLD PHARRELL WILLIAMS THAT "GOT TO GIVE

  6      IT UP" WAS ONE OF YOUR ALL-TIME FAVORITES; IS THAT

  7      RIGHT?

  8                   MR. KING:    TWO OBJECTIONS.    ONE IS, ASSERTING

  9      A FACT THAT'S NOT BEEN ESTABLISHED.          FOUNDATION.     THE

 10      OTHER IS JUST --

 11                   THE COURT:    RESTATE THE QUESTION, PLEASE.

 12      BY MR. BUSCH:

 13      Q     WE ALL HEARD WHAT YOU SAID, MR. THICKE.          I'LL JUST

 14      MOVE ON.

 15                   WAS YOUR STATEMENT THAT YOU MADE IN THAT

 16      INTERVIEW TRUE?

 17      A     I'M SORRY, YOU WOULD HAVE TO REPEAT THE STATEMENT

 18      AT THIS POINT.

 19                   MR. KING:    I'LL JUST OBJECT AS COMPOUND AS

 20      FRAMED.

 21                   THE COURT:    CAN YOU -- ARE YOU REFERRING TO A

 22      SPECIFIC SENTENCE?

 23                   MR. BUSCH:    YES.

 24                   THE COURT:    CAN YOU -- PHRASE THE QUESTION IN

 25      THAT TERM, PLEASE, MR. BUSCH.




                                                                      Exhibit 2, Page 28
Case 2:13-cv-06004-JAK-AGR Document 588
                                    349 Filed 01/31/20
                                              03/18/15 Page 32
                                                            96 of 119
                                                                  114 Page ID
                                 #:10316
                                 #:16923
                                                                          93

  1      BY MR. BUSCH:

  2      Q     IN YOUR INTERVIEW WHERE YOU STATED THAT YOU AND

  3      PHARRELL WENT INTO THE STUDIO, AND YOU MENTIONED TO HIM

  4      THAT ONE OF YOUR FAVORITE SONGS OF ALL TIME WAS MARVIN

  5      GAYE'S "GOT TO GIVE IT UP," SO YOU TRIED TO GET A

  6      LITTLE GROOVE LIKE THAT GOING, IS THAT TRUE?            DID THAT

  7      OCCUR?

  8      A     DID I SAY THAT?

  9      Q     YES.

 10      A     YEAH, WE JUST HEARD IT.       YES, I DID SAY IT.      WE

 11      JUST HEARD ME SAY THAT.

 12      Q     OKAY.    DID YOU ACTUALLY SAY THAT WHEN YOU WENT INTO

 13      THE STUDIO TO CREATE "GOT TO GIVE IT UP" WITH PHARRELL

 14      WILLIAMS?

 15      A     NO, SIR.

 16                   MR. KING:   FOR THE RECORD, HE DIDN'T CREATE

 17      "GOT TO GIVE IT UP."

 18                   THE WITNESS:    I'M SORRY, "BLURRED LINES."

 19      BY MR. BUSCH:

 20      Q     IN FACT, ISN'T IT TRUE THAT YOU TESTIFIED AT YOUR

 21      DEPOSITION THAT YOU DID NOT HAVE ANY CONVERSATIONS WITH

 22      MR. WILLIAMS BEFORE OR DURING THE CREATION OF "BLURRED

 23      LINES" WHERE YOU DISCUSSED "GOT TO GIVE IT UP"?            ISN'T

 24      THAT TRUE?

 25      A     YES.




                                                                      Exhibit 2, Page 29
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document349
                                    588 Filed
                                         Filed03/18/15
                                              01/31/20 Page
                                                       Page100
                                                            33 of
                                                                of119
                                                                   114 Page
                                                                       PageIDID
                                  #:10320
                                  #:16924
                                                                            97

  1                     THE CLERK:   MR. BUSCH, WHAT EXHIBIT ARE YOU

  2       ON?

  3                     MR. BUSCH:   EXHIBIT 19, PAGE 2.

  4       BY MR. BUSCH:

  5       Q      DO YOU SEE THE QUESTION BY GQ, "WHAT'S THE ORIGIN

  6       STORY BEHIND YOUR NEW SINGLE 'BLURRED LINES'?"

  7       A      YES.

  8       Q      DO YOU SEE THE ANSWER, "ROB, PHARRELL AND I WERE IN

  9       THE STUDIO.      AND I TOLD HIM THAT ONE OF MY FAVORITE

 10       SONGS OF ALL TIME WAS MARVIN GAYE'S 'GOT TO GIVE IT

 11       UP.'    I WAS LIKE, DAMN, WE SHOULD MAKE SOMETHING LIKE

 12       THAT, SOMETHING WITH THAT GROOVE.          THEN HE STARTED

 13       PLAYING A LITTLE SOMETHING.        AND WE LITERALLY WROTE THE

 14       SONG IN ABOUT A HALF HOUR AND RECORDED IT."

 15                     DO YOU SEE YOUR STATEMENT THERE?

 16       A      YES.

 17       Q      IS THAT STATEMENT TRUE?

 18       A      NO.

 19       Q      NOW, AT YOUR DEPOSITION IN THIS CASE, I SHOWED YOU

 20       THESE INTERVIEWS AS WELL; CORRECT?

 21       A      I DO NOT RECALL.

 22       Q      OKAY.    YOU TOLD ME AT YOUR DEPOSITION --

 23                     THE COURT:   EXCUSE ME, AGAIN, THAT'S NOT

 24       PROPER FORM.

 25                     MR. BUSCH:   FAIR ENOUGH.




                                                                        Exhibit 2, Page 30
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 34 of 119 Page ID
                                 #:16925




                        EXHIBIT 3
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    332 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page35
                                                             1 of
                                                               of102
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16926
                                  #:8526
                                                                                  1

 1                         UNITED STATES DISTRICT COURT

 2                       CENTRAL DISTRICT OF CALIFORNIA

 3                                        ---

 4                       THE HONORABLE JOHN A. KRONSTADT

 5                    UNITED STATES DISTRICT JUDGE PRESIDING

 6

 7     Pharrell Williams, et al.,               )

 8                          Plaintiffs,         )

 9                                              )

10     vs.                                      )    Case No.

11                                              )    CV 13-06004-JAK(AGRx)

12     Bridgeport Music, Inc., et al.,          )

13                          Defendants.         )

14     ________________________________         )

15

16

17                REPORTER'S TRANSCRIPT OF TRIAL PROCEEDINGS

18                            Day 2 - P.M. Session

19                            Los Angeles, California

20                         Wednesday, February 25, 2015

21

22   Pamela A. Batalo, CSR, FCRR, RMR
     Official Reporter
23   Roybal Federal Building
     255 East Temple Street
24   Room 181-I
     Los Angeles, California 90012
25   (213) 687-0446


              United States District Court, Central District of California


                                                                        Exhibit 3, Page 31
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    332 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page36
                                                             7 of
                                                               of102
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16927
                                  #:8532
                                                                                7
 1   A.    Please describe --                                                       00:05:


 2               THE COURT:     You can just read it to yourself, please.           00:05:


 3               THE WITNESS:     Oh, thank you.                                    00:05:


 4               THE COURT:    Ladies and gentlemen, can each of you see            00:05:


 5   what's on the screen?       Yes?   Anybody who can't see it?     Okay.         00:05:


 6   Thank you.                                                                     00:05:


 7    BY MR. BUSCH:                                                                 00:05:


 8   Q.    Have you read the question to yourself?                                  00:05:


 9   A.    Yes, sir.                                                                00:05:


10   Q.    Go to the answer.      The answer is on page 17, and do you see          00:05:


11   the answer that you gave?                                                      00:05:


12   A.    The highlighted portion is my answer?                                    00:05:


13   Q.    The highlighted yellow portion, do you see that?                         00:05:


14   A.    Yes, I do.                                                               00:05:


15               THE COURT:     Wait a second.     Is this to interrogatory         00:06:


16   16?                                                                            00:06:


17               MR. BUSCH:     Yes.                                                00:06:


18               THE COURT:     That's fine.     Go ahead.                          00:06:


19               MR. BUSCH:     Okay.                                               00:06:


20   Q.    Do you see here where you say that you told Mr. Thicke to                00:06:


21   create a song that evoked the musical era of Got To Give It Up?                00:06:


22   A.    It says Robin Thicke told Pharrell Williams that Thicke                  00:06:


23   would love to create a song.                                                   00:06:


24   Q.    Do you see that?                                                         00:06:


25   A.    I do see that.                                                           00:06:




                                                                      Exhibit 3, Page 32
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    332 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page37
                                                             8 of
                                                               of102
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16928
                                  #:8533
                                                                                8
 1   Q.    And it is your testimony that that -- that conversation did              00:06:


 2   not occur; is that correct?                                                    00:06:


 3   A.    That is correct.                                                         00:06:


 4   Q.    And you told -- and you stated in your deposition that you               00:06:


 5   read everything -- you read this document before you signed it;                00:06:


 6   right?                                                                         00:06:


 7               MR. KING:    Objection, asked --                                   00:06:


 8               THE COURT:    Sustained.                                           00:06:


 9    BY MR. BUSCH:                                                                 00:06:


10   Q.    Did you read this document before you signed it?                         00:06:


11               MR. KING:    Objection.    Asked and answered.                     00:06:


12               THE COURT:    Sustained.    We covered this.                       00:06:


13    BY MR. BUSCH:                                                                 00:06:


14   Q.    Why did you say something in your interrogatory that was                 00:06:


15   not -- in your sworn interrogatory response in this case that                  00:06:


16   was not true?                                                                  00:07:


17   A.    When I heard -- Pharrell and I had not spoken about the                  00:07:


18   lawsuit --                                                                     00:07:


19               THE COURT:    By Pharrell, are you referring to                    00:07:


20   Mr. Williams?                                                                  00:07:


21               THE WITNESS:    Oh, yes, sorry.                                    00:07:


22               Mr. Williams and I had not spoken since the lawsuit                00:07:


23   was offered or filed, and so almost a year had gone by, and once               00:07:


24   I heard his deposition when I showed up at my deposition and I                 00:07:


25   heard his recollection of the evening, a light bulb went off and               00:07:




                                                                      Exhibit 3, Page 33
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    332 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page38
                                                             9 of
                                                               of102
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16929
                                  #:8534
                                                                                9
 1   I realized I was not present when he created the song and I was                00:07:


 2   living in revisionist history for my own benefit.                              00:07:


 3    BY MR. BUSCH:                                                                 00:07:


 4   Q.    So you're saying that once you heard Pharrell Williams                   00:07:


 5   testify, you changed your story?                                               00:07:


 6   A.    I didn't --                                                              00:07:


 7               MR. KING:    Objection.    Argumentative.                          00:07:


 8               THE COURT:    Sustained.                                           00:07:


 9    BY MR. BUSCH:                                                                 00:07:


10   Q.    Your counsel represents both Mr. Williams and Mr. Thicke;                00:07:


11   isn't that correct?                                                            00:08:


12               MR. KING:    Objection.    Irrelevant.                             00:08:


13               THE COURT:    Sustained, sustained.                                00:08:


14    BY MR. BUSCH:                                                                 00:08:


15   Q.    Isn't it true, sir, that the reason why you changed your                 00:08:


16   testimony is because you and Mr. Williams realized that a better               00:08:


17   strategy would be to say that you had no part in creating the                  00:08:


18   song, not that you were trying to create a song like Got To Give               00:08:


19   It Up?                                                                         00:08:


20   A.    I'm sorry.    Can you repeat the question, please?                       00:08:


21   Q.    Isn't it true that you and Mr. Williams got together and                 00:08:


22   decided a better strategy for this case would be for you to say                00:08:


23   that you were not involved in the process and had no                           00:08:


24   communications with Mr. Williams, that is why you changed your                 00:08:


25   sworn testimony?                                                               00:08:




                                                                      Exhibit 3, Page 34
Case 2:13-cv-06004-JAK-AGR Document 588
                                    332 Filed 01/31/20
                                              03/12/15 Page 39
                                                            10 of 119
                                                                  102 Page ID
                                 #:16930
                                  #:8535
                                                                                10
 1   A.    Absolutely not.                                                           00:08:


 2   Q.    It took Mr. Williams' testimony to have you recall that you               00:08:


 3   were not present when Blurred Lines was created or had any                      00:08:


 4   conversations with Mr. Williams?        It took his testimony for you           00:09:


 5   to realize that?                                                                00:09:


 6   A.    It had been two years since the writing of the song and it                00:09:


 7   wasn't -- and since him and I had never gotten to speak about                   00:09:


 8   what we remembered from that day, once I heard his recollection,                00:09:


 9   it was very clear to me that -- that his version was the truth.                 00:09:


10   Q.    I see.   And, Mr. Thicke, it might have been two years at                 00:09:


11   the time of your deposition, but I've shown you interview after                 00:09:


12   interview after interview that you gave shortly after the                       00:09:


13   release of Blurred Lines where you said something similar to                    00:09:


14   this; isn't that right?                                                         00:09:


15   A.    That was nine months after the creation of the -- of the                  00:09:


16   song, the first interview.                                                      00:09:


17   Q.    So it's your testimony that after nine months, you -- it's                00:09:


18   your testimony that your recollection -- strike -- let me                       00:10:


19   rephrase that.                                                                  00:10:


20               It's your testimony that the reason why you said the                00:10:


21   things you said in your interview was because -- in your                        00:10:


22   interviews was because you didn't remember things accurately                    00:10:


23   from the creation of Blurred Lines just nine months before?            Is       00:10:


24   that what you're saying?                                                        00:10:


25   A.    I'm sorry.    Please repeat the question.                                 00:10:




                                                                      Exhibit 3, Page 35
Case 2:13-cv-06004-JAK-AGR Document 588
                                    332 Filed 01/31/20
                                              03/12/15 Page 40
                                                            11 of 119
                                                                  102 Page ID
                                 #:16931
                                  #:8536
                                                                                11
 1   Q.    Are you saying now that the reason why you said the things                00:10:


 2   you said in your interview, in your interviews, about speaking                  00:10:


 3   to Pharrell Williams and telling him to create a song just like                 00:10:


 4   Got To Give It Up was because you simply did not remember                       00:10:


 5   correctly what had occurred nine months earlier during the                      00:10:


 6   creation of Blurred Lines?                                                      00:10:


 7   A.    Yes, that is correct.                                                     00:10:


 8   Q.    I want to shift gears now for a second and talk about                     00:10:


 9   financial matters related to Blurred Lines.                                     00:11:


10   A.    Okay.                                                                     00:11:


11   Q.    As the publisher of Blurred Lines, you approved large                     00:11:


12   licensing for Blurred Lines; correct?                                           00:11:


13   A.    I do not believe that I have to approve the license if I'm                00:11:


14   not the majority stake writer.         I don't remember approving any           00:11:


15   licenses for Blurred Lines.                                                     00:11:


16   Q.    Let me see if I can refresh your recollection about what                  00:11:


17   you said in your deposition about this.                                         00:12:


18   A.    Okay.                                                                     00:12:


19   Q.    T-43.   This is page 162, line 14 to page 163, line 13.                   00:12:


20               THE COURT:    Any objection to that being read?                     00:12:


21               MR. KING:    I didn't hear the ending reference,                    00:12:


22   Mr. Busch.                                                                      00:12:


23               MR. BUSCH:    Page 162, line 14, to page 163, line 13.              00:12:


24               MR. KING:    I have no objection.                                   00:12:


25               THE COURT:    All right.    You may play that.                      00:12:




                                                                      Exhibit 3, Page 36
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 41 of 119 Page ID
                                 #:16932




                        EXHIBIT 4
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    338 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page42
                                                             1 of
                                                               of169
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16933
                                  #:9232
                                                                                1

 1                        UNITED STATES DISTRICT COURT

 2                       CENTRAL DISTRICT OF CALIFORNIA

 3                                        ---

 4                       THE HONORABLE JOHN A. KRONSTADT

 5                    UNITED STATES DISTRICT JUDGE PRESIDING

 6

 7     Pharrell Williams, et al.,               )

 8                          Plaintiffs,         )

 9                                              )

10     vs.                                      )   Case No.

11                                              )   CV 13-06004-JAK(AGRx)

12     Bridgeport Music, Inc., et al.,          )

13                          Defendants.         )

14     ________________________________         )

15

16

17                REPORTER'S TRANSCRIPT OF TRIAL PROCEEDINGS

18                            Day 6 - P.M. Session

19                           Los Angeles, California

20                           Wednesday, March 4, 2015

21

22   Pamela A. Batalo, CSR, FCRR, RMR
     Official Reporter
23   Roybal Federal Building
     255 East Temple Street
24   Room 181-I
     Los Angeles, California 90012
25   (213) 687-0446




                                                                      Exhibit 4, Page 37
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document338
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page128
                                                             43 of
                                                                 of119
                                                                    169 Page
                                                                        PageID
                                                                             ID
                                  #:16934
                                   #:9359
                                                                               128
 1    Q.    To be identical?

 2    A.    Yeah.   It sounds like you're playing the same thing.

 3    Q.    Exactly.     Okay.

 4    A.    But that doesn't mean it's mine.

 5    Q.    Okay.

 6    A.    That's just what you played, sir.

 7    Q.    Okay.

 8               Now I want to talk to you about the bass melody, if we

 9    could.

10               And, Mr. Williams, isn't it correct that you

11    understand and acknowledge when people say that the two bass

12    lines, the one from Got to Give it Up and the one from Blurred

13    Lines, sound similar?

14    A.    I'm sorry?

15    Q.    Isn't it true that you understand it when people remark

16    that the bass lines between Blurred Lines and Got to Give it Up

17    sound similar?

18    A.    When it feels that way.       When they talk about the feeling,

19    I understand that.         I understand the feeling.   But, you know,

20    soul music sounds like soul music.         Jazz feels like jazz.

21    That's why we have genres.

22               MR. BUSCH:       Your Honor, I would like to play for the

23    jury Mr. Williams' deposition testimony at page 122, lines 2

24    through 14.

25               THE COURT:       Any objection to that being played?




                                                                        Exhibit 4, Page 38
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document338
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page135
                                                             44 of
                                                                 of119
                                                                    169 Page
                                                                        PageID
                                                                             ID
                                  #:16935
                                   #:9366
                                                                               135
 1    Q.    Because that's what people did in the '70s?

 2    A.    Yeah.

 3    Q.    Okay.

 4    A.    That's what my dad used to say.

 5    Q.    Your dad used to say shake around, get down, get up?

 6    A.    Not in those specific words, but that's what we -- they

 7    would do.     Your parents would tell you Come on boy, get up, get

 8    down, get down.     Shake it round.     Go ahead.    You know, that's

 9    what black families do.

10    Q.    Okay.

11    A.    You know, when we listen to music in the '70s, we loved our

12    music.

13    Q.    Now, in the direct examination of you, Mr. Williams,

14    Mr. King asked you what you were thinking about when you were

15    creating Blurred Lines, how you came up with the song.

16                Do you recall that?

17    A.    Yes, sir.

18    Q.    Okay.   Isn't it true, Mr. Williams, that you were

19    pretending that you were Marvin Gaye when you were creating

20    Blurred Lines?

21    A.    I've said in the past that I can see where people felt like

22    that and I'm -- and I must have been channeling that feeling,

23    you know, that late '70s feeling.

24    Q.    Okay.

25    A.    And sometimes when you look back on your past work, you see




                                                                        Exhibit 4, Page 39
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document338
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page136
                                                             45 of
                                                                 of119
                                                                    169 Page
                                                                        PageID
                                                                             ID
                                  #:16936
                                   #:9367
                                                                               136
 1    inflections of people, but it doesn't mean that's what you're

 2    doing when you're in it.

 3    Q.     Okay.    I would like to put on the board Exhibit No. 25.

 4    And, Mr. Williams, I want to just show you, you did an interview

 5    with XXL; isn't that correct?

 6    A.     Yes, sir.

 7    Q.     Okay.    And in your interview with XXL, you stated as

 8    follows:

 9                  I was trying to pretend that I was Marvin Gaye and

10    what he would do had he went down to Nashville and did a record

11    with pentatonic harmonies.

12                  You did say that; correct?

13    A.     Yes.    Yes.   That's summary, when you're summarizing like

14    what you -- what your work is like and what you're doing.

15    Sometimes we don't know when we're in it, just to clarify for

16    you.

17    Q.     So is it your testimony that it's not true that you were

18    trying to pretend that you were Marvin Gaye when you were

19    creating Blurred Lines?       It was something that you realized

20    after the fact?

21    A.     Yes.    It was -- well, no.   What you're reading is my

22    interpretation of my work after I had done it.          But it wasn't a

23    preconceived notion to go into it and I wasn't thinking about

24    those things.

25                  As musicians, we look back at our work and we give a




                                                                        Exhibit 4, Page 40
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document338
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page137
                                                             46 of
                                                                 of119
                                                                    169 Page
                                                                        PageID
                                                                             ID
                                  #:16937
                                   #:9368
                                                                               137
 1    description.     Sometimes we know what we're doing when we're in

 2    it and sometimes we look back and see what comes out.           That's

 3    the truth.

 4    Q.    Okay.   And, Mr. Williams, it's your position that you did

 5    not go into the studio with the intention of making anything to

 6    feel like or to sound like Marvin Gaye; correct?

 7    A.    To sound like Got to Give it Up.

 8    Q.    Okay.   You did not go into the studio --

 9    A.    Or Marvin Gaye.

10    Q.    You did not go into the studio with the intention of making

11    anything to feel like Got to Give it Up or to sound like Marvin

12    Gaye; correct?

13    A.    No, sir.

14    Q.    Okay.   I would like to play -- and it's your testimony that

15    Marvin Gaye's -- or it's your -- yes.         It's your testimony that

16    Marvin Gaye's Got to Give it Up did not cross your mind at all

17    at any time in the creation of Blurred Lines; correct?

18    A.    Not during the creation, no, sir.

19    Q.    Okay.

20               I'm going to play Exhibit 390.

21               (Whereupon, the video was played.)

22     BY MR. BUSCH:

23    Q.    Okay.   Mr. Williams, it is your testimony that you and

24    Robin Thicke did not have any conversations whatsoever before or

25    during the creation of Blurred Lines in which he asked you to




                                                                        Exhibit 4, Page 41
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 47 of 119 Page ID
                                 #:16938




                        EXHIBIT 5
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document588
                                    339 Filed
                                         Filed01/31/20
                                               03/12/15 Page
                                                        Page48
                                                             1 of
                                                               of161
                                                                  119 Page
                                                                      PageID
                                                                           ID
                                 #:16939
                                  #:9401
                                                                                1

 1                        UNITED STATES DISTRICT COURT

 2                       CENTRAL DISTRICT OF CALIFORNIA

 3                                        ---

 4                       THE HONORABLE JOHN A. KRONSTADT

 5                    UNITED STATES DISTRICT JUDGE PRESIDING

 6

 7     Pharrell Williams, et al.,               )

 8                          Plaintiffs,         )

 9                                              )

10     vs.                                      )   Case No.

11                                              )   CV 13-06004-JAK(AGRx)

12     Bridgeport Music, Inc., et al.,          )

13                          Defendants.         )

14     ________________________________         )

15

16

17                REPORTER'S TRANSCRIPT OF TRIAL PROCEEDINGS

18                            Day 7 - P.M. Session

19                           Los Angeles, California

20                           Thursday, March 5, 2015

21

22   Pamela A. Batalo, CSR, FCRR, RMR
     Official Reporter
23   Roybal Federal Building
     255 East Temple Street
24   Room 181-I
     Los Angeles, California 90012
25   (213) 687-0446




                                                                      Exhibit 5, Page 42
Case 2:13-cv-06004-JAK-AGR Document 588
                                    339 Filed 01/31/20
                                              03/12/15 Page 49
                                                            83 of 119
                                                                  161 Page ID
                                 #:16940
                                  #:9483
                                                                                83

 1   to Give it Up.

 2               And Pharrell Williams, he told interviews --

 3   interviewers that he pictured himself as Marvin Gaye while

 4   creating Blurred Lines.      And he told other interviewers, without

 5   the interviewer even mentioning Got to Give it Up, saying he

 6   tried to take the feeling that Got to Give it Up gave him when

 7   creating Blurred Lines.      He didn't say I took the feeling of an

 8   era.    He didn't say I took the feeling of James Brown.         He

 9   didn't say I took the feeling of any other artist or any other

10   song.    What he said was it was Got to Give it Up and that he

11   pictured himself as Marvin Gaye.

12               But when this dispute arose, Mr. Williams and

13   Mr. Thicke began a campaign of changing their testimony and

14   statements nearly every time they spoke about it.          First,

15   Mr. Thicke went from saying he told Mr. Williams to create a

16   song just like Got to Give it Up, to telling Mr. Williams in

17   sworn, written statements in this case that he told Mr. Williams

18   to create a song that evoked the era of Got to Give it Up,

19   changing his story that he gave in multiple interviews, to

20   saying in sworn testimony that he did not tell Mr. Williams

21   anything.

22               And Mr. Williams went from saying that he pictured

23   himself as Marvin Gaye when creating Blurred Lines, not anyone

24   else, and that he took the feeling that Got to Give it Up gave

25   him to saying that neither Marvin Gaye nor Got to Give it Up




                                                                      Exhibit 5, Page 43
Case 2:13-cv-06004-JAK-AGR Document 588
                                    339 Filed 01/31/20
                                              03/12/15 Page 50
                                                            84 of 119
                                                                  161 Page ID
                                 #:16941
                                  #:9484
                                                                                84

 1   ever crossed his mind when creating Blurred Lines.

 2               He actually went on that witness stand yesterday and

 3   told you that he only realized after the fact that he was

 4   picturing himself as Marvin Gaye when creating Blurred Lines,

 5   whatever that means.

 6               And Robin Thicke went from explaining his change in

 7   stories from saying in his deposition that he purposefully lied

 8   in interviews because he was jealous and wanted credit for

 9   writing the most successful song of his career, which makes no

10   sense because he was the first person credited as a writer on

11   the album with his picture on it, and saying in his deposition,

12   excusing his dishonesty, by saying that he will, quote, say

13   whatever he needs to say to sell records.

14               To now saying on the witness stand right up there

15   under oath in this case to saying that he only realized he was

16   not in the studio and did not have any conversations when --

17   when Mr. Williams said so in his deposition.         At which point,

18   Mr. Thicke said a light bulb went on.        And he supposedly only

19   then realized, hey, I wasn't there and there was no

20   conversation.

21               Mr. Thicke actually said that under oath on the

22   witness stand in this case -- he actually said he was living in

23   revisionist history.      I don't know what that means either.        But

24   what I do know is that he said he deliberately did it and now

25   he's saying I didn't deliberately do it but I only realized I




                                                                      Exhibit 5, Page 44
Case 2:13-cv-06004-JAK-AGR Document 588
                                    339 Filed 01/31/20
                                              03/12/15 Page 51
                                                            89 of 119
                                                                  161 Page ID
                                 #:16942
                                  #:9489
                                                                                89

 1               For instance, she admitted that the first four beats

 2   of the bass line had an A note on each downbeat in both songs.

 3   I did this to show that Ms. Wilbur was concentrating on

 4   differences in the pieces and avoiding the similarities.

 5               The highest note in both bass lines is a D and

 6   preceded by an A in both songs and she admitted very importantly

 7   that the only chord progression of Blurred Lines is A and E.

 8   And she admitted the same chord progression in Got to Give it

 9   Up.   And she finally admitted that five of the six pitches in

10   the signature phrase are identical and two out of three pitches

11   in the melisma are also identical.

12               And one of the important elements of Blurred Lines

13   copied was the hook, good girl.       And in his deposition, I asked

14   a very straightforward question of Mr. Williams.          I asked him

15   what's the hook of Blurred Lines.        He said good girl.     Not

16   controversial, not confusing.       But yesterday for some reason he

17   went out of his way to claim that it was not and he did not

18   understand the question.      Made no sense.     And his explanation

19   for his behavior at his deposition, saying he came there to

20   bring clarity to the situation, likewise made no sense.

21               You saw the video of what happened at the deposition.

22   And as I told you in my opening statement, keep in mind at all

23   times, these people are professional performers.

24               He also told you yesterday, Mr. Williams did, when I

25   played him two parts of Got to Give it Up and Blurred Lines, he




                                                                      Exhibit 5, Page 45
Case 2:13-cv-06004-JAK-AGR Document 588
                                    339 Filed 01/31/20
                                              03/12/15 Page 52
                                                            95 of 119
                                                                  161 Page ID
                                 #:16943
                                  #:9495
                                                                                95

 1   because it's no good.      In fact, the music here sold the song

 2   because if you wanted to buy the video -- I'm sorry.           If you

 3   wanted to watch the video, you could watch it for me.           If you

 4   wanted to buy the music and have it with you at all times, you

 5   bought the track.     The music sold this song.      And Mr. Williams

 6   has admitted as much.

 7               And as far as marketing is concerned, they already --

 8   Universal already deducted the marketing expenses from their

 9   revenue number to get to profit.        They should not be entitled to

10   deduct -- make any further deduction.        It is also not relevant

11   in the damage calculation that what the Gayes own is a musical

12   composition.     As I asked Mr. Bania yesterday, Got to Give it Up

13   has infringed because it is contained in both the musical

14   composition of Blurred Lines and the sound recording.           And as

15   was discussed during Mr. Bania's testimony, without the song in

16   it, all of the sound recording owner of Blurred Lines Universal

17   would have is a picture of Robin Thicke and a blank CD with no

18   sound.

19               One last point.    As you were instructed, unless the

20   Thicke parties show that the profit was due to other factors

21   other than the infringement, all the profits should be

22   disgorged.     That's what the law says and that's what you have

23   been instructed.     Their theories on apportionment are not valid.

24   You will have to decide what you think is fair.          In this regard,

25   I ask you to keep this in mind.       They were dishonest from the




                                                                      Exhibit 5, Page 46
Case 2:13-cv-06004-JAK-AGR Document 588
                                    339 Filed 01/31/20
                                              03/12/15 Page 53
                                                            96 of 119
                                                                  161 Page ID
                                 #:16944
                                  #:9496
                                                                                96

 1   time this matter started and even in this trial.          They kept

 2   changing their stories time and time and time again.           They gave

 3   a sworn, written answer to questions and then changed their

 4   answer when they got in their deposition.

 5               Mr. Williams said one thing in his deposition and

 6   something that you cannot reconcile outside of his deposition

 7   when he was interviewed and gave print interviews.

 8               I would suggest that whatever of the composition you

 9   find that the Gayes would have received if licensed at minimum

10   should be used as the amount of the percentage of profit that

11   should be awarded.     So we have a stipulation in this case,

12   you'll have it back with you in the jury room, that speaks of

13   the profit of each of the individual parties.          Mr. Thicke's

14   profit was $5,628,214, of which four million $253 -- $4,253,643

15   is royalties from the sale of the record, because you can't take

16   into consideration things -- parts of this that you award as

17   actual damages in the publishing.        It has to be separate from

18   that.   That's what you will see in the instruction.

19               And Mr. Williams received $5,153,000, of which

20   $860,000 were royalties.      And Interscope and Star Trak and UMG

21   D, their profit was approximately 5 or $6 million.

22               So what you'll see in this case is before you get to

23   overhead, there is about $10 million that's not accounted to

24   with respect to publishing that's at issue for which you can

25   award profit.




                                                                      Exhibit 5, Page 47
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document339
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page127
                                                             54 of
                                                                 of119
                                                                    161 Page
                                                                        PageID
                                                                             ID
                                  #:16945
                                   #:9527
                                                                                  127

 1    don't get sued by him for copyright infringement.           But that is

 2    what this is about.     This is a copyright infringement case where

 3    Mr. Thicke and Mr. Williams created a song from Got to Give it

 4    Up and in so doing, copied Got to Give it Up from elements that

 5    are found in the deposit copy lead sheet, which Ms. Wilbur

 6    admits it is, and we all know that it is.

 7                You can't sit there -- and let me tell you something

 8    else about how I see this.       You can't sit there and say one

 9    thing one time when you're asked and another thing another time

10    that you're asked and another thing another time that you're

11    asked and then have people doubt your -- be upset that people

12    doubt your credibility.      Telling the truth is important in life.

13                And if you're not -- as I tell my children, if you are

14    being honest, you never even have to remember what you said

15    because it will always come out the same way.          But when you're

16    telling a story and you're making it up, you do have to remember

17    what you said.     You have to have a good memory.       And that's the

18    problem.

19                They copied eight different elements from Got to Give

20    it Up.     Each and every one of them are shown on the deposit copy

21    lead sheet.

22                And despite the accusations and the statements that

23    were made, you've heard it.       And we have cut for you very

24    specific audio clips that show the vocal melodies are the same.

25    That the bass line and the keyboard melodies are the same.             That




                                                                        Exhibit 5, Page 48
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document339
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page129
                                                             55 of
                                                                 of119
                                                                    161 Page
                                                                        PageID
                                                                             ID
                                  #:16946
                                   #:9529
                                                                                  129

 1                I just want to go through my notes very briefly.            I

 2    don't have much more, I don't think.

 3                Judith Finell is here because she cares.         Is there

 4    anything wrong with that?      She believes.     She wants justice for

 5    the Gaye family.     Is there anything wrong with that?        I don't

 6    think so.

 7                She was cross-examined for hours and she told you that

 8    all these elements are shown on the lead sheet.          She told you

 9    why.    And let's go back to what Ms. Wilbur said that I explained

10    to you.

11                Ms. Wilbur admitted when she wasn't in this case that

12    notation of a lead sheet is representational.          That's what she

13    said.     And that different people transcribing music do it

14    differently.     And I am going to ask you once again to pay

15    attention to the Court's jury instructions.          Nowhere in the jury

16    instruction, nowhere will you find anywhere where the Court has

17    instructed you that the notes in the lead sheet have to match

18    precisely with the notes in the composition as recorded in the

19    Marvin Gaye composition that was released.         You're not going to

20    see it.     That's not the instruction.     And it's not the law.

21                And so what they're basically saying, what it boils

22    down to is:    Yes, we copied, yes, we took it, yes, we lied about

23    it, yes, we changed our story every time.         Oh, I'm sorry.     One

24    more thing.    I hate to interrupt myself here.        But the other

25    thing that was particularly upsetting is this constant reference




                                                                        Exhibit 5, Page 49
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document339
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page130
                                                             56 of
                                                                 of119
                                                                    161 Page
                                                                        PageID
                                                                             ID
                                  #:16947
                                   #:9530
                                                                                  130

 1    to the fact that in their interviews and their statements and

 2    when they were on Oprah and when they were talking to you and

 3    trying to get you to buy Blurred Lines, they weren't under oath.

 4    So therefore, they don't have to tell the truth.          That they had

 5    no obligation to tell the truth?        That they can say whatever

 6    they want to say and it's excusable?

 7               But they also didn't tell the truth when they were

 8    under oath.    They've made -- they said in their sworn written

 9    interrogatories that this conversation between Mr. Thicke and

10    Mr. Williams happened.      That means something.

11               And when they go in their deposition and they're sworn

12    to tell the truth and Mr. Thicke says I did it because I was

13    jealous, I did it intentionally because I say whatever I need to

14    say to sell records, which means saying that the song is like

15    Got to Give it Up and then sitting in this room and saying it

16    wasn't intentional, I just didn't remember and it wasn't until

17    Mr. Williams told me I wasn't there and I didn't -- I didn't

18    have any role in this, oh, the light bulb went on.           I was living

19    in revisionist history.      That's testimony under oath.

20               So what are you going -- I guess at the end of the

21    day -- I guess at the end of the day it boils down to this:             Who

22    do you believe?     That's what it boils down to.       Do you believe

23    Judith Finell and Ingrid Monson, who has never been an expert

24    witness before in her life, who has the most impressive

25    credentials I've ever heard of, Professor of African-American




                                                                        Exhibit 5, Page 50
Case
Case2:13-cv-06004-JAK-AGR
     2:13-cv-06004-JAK-AGR Document
                           Document339
                                    588 Filed
                                          Filed03/12/15
                                               01/31/20 Page
                                                        Page131
                                                             57 of
                                                                 of119
                                                                    161 Page
                                                                        PageID
                                                                             ID
                                  #:16948
                                   #:9531
                                                                                  131

 1    Music, Harvard, Quincy Jones professor of African-American

 2    music?    Are you going to believe Nancie Stern who has spent 20

 3    years in this industry?      Who told you that this was the copying?

 4    Who told you that she would have valued this at 50 percent

 5    minimum?    Are you going to believe them?       Or are you going to

 6    believe Sandy Wilbur who told you that she did work that she

 7    admitted in her deposition she didn't do?         Or are you going to

 8    believe Sandy Wilbur who in different cases, in different

 9    declarations she gave, said things directly contrary to what she

10    said in this courtroom?      Or are you going to believe Robin

11    Thicke, who has admittedly told us all that he is not an honest

12    person?    Or are you going to believe Pharrell Williams, who I

13    showed you said different things about the creation of Blurred

14    Lines when he was asked at different times?

15               The world will not end if you vote in favor of the

16    Gayes, believe me.      But what is important is people have to be

17    held responsible for their actions.        And honesty means

18    something.    And telling the truth means something.         Thank you.

19               THE COURT:     Thank you, Mr. Busch.

20               Ladies and gentlemen, I'm going to read you some final

21    instructions.

22               When you begin your deliberations, you should elect

23    one member of the jury as your presiding juror.          That person

24    will preside over the deliberations and speak for you here in

25    court.    You will then discuss the case with your fellow jurors




                                                                        Exhibit 5, Page 51
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 58 of 119 Page ID
                                 #:16949




                        EXHIBIT 6
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 59 of 119 Page ID
                                 #:16950




                                                                      Exhibit 6, Page 52
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 60 of 119 Page ID
                                 #:16951




                                                                      Exhibit 6, Page 53
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 61 of 119 Page ID
                                 #:16952




                                                                      Exhibit 6, Page 54
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 62 of 119 Page ID
                                 #:16953




                                                                      Exhibit 6, Page 55
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 63 of 119 Page ID
                                 #:16954




                                                                      Exhibit 6, Page 56
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 64 of 119 Page ID
                                 #:16955
                    VERITEXT LEGAL SOLUTIONS
          COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

     Veritext Legal Solutions represents that the
     foregoing transcript is a true, correct and complete
     transcript of the colloquies, questions and answers
     as submitted by the court reporter. Veritext Legal
     Solutions further represents that the attached
     exhibits, if any, are true, correct and complete
     documents as submitted by the court reporter and/or
     attorneys in relation to this deposition and that
     the documents were processed in accordance with
     our litigation support and production standards.

     Veritext Legal Solutions is committed to maintaining
     the confidentiality of client and witness information,
     in accordance with the regulations promulgated under
     the Health Insurance Portability and Accountability
     Act (HIPAA), as amended with respect to protected
     health information and the Gramm-Leach-Bliley Act, as
     amended, with respect to Personally Identifiable
     Information (PII). Physical transcripts and exhibits
     are managed under strict facility and personnel access
     controls. Electronic files of documents are stored
     in encrypted form and are transmitted in an encrypted
     fashion to authenticated parties who are permitted to
     access the material. Our data is hosted in a Tier 4
     SSAE 16 certified facility.

     Veritext Legal Solutions complies with all federal and
     State regulations with respect to the provision of
     court reporting services, and maintains its neutrality
     and independence regardless of relationship or the
     financial outcome of any litigation. Veritext requires
     adherence to the foregoing professional and ethical
     standards from all of its subcontractors in their
     independent contractor agreements.

     Inquiries about Veritext Legal Solutions'
     confidentiality and security policies and practices
     should be directed to Veritext's Client Services
     Associates indicated on the cover of this document or
     at www.veritext.com.




                                                                      Exhibit 6, Page 57
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 65 of 119 Page ID
                                 #:16956




                        EXHIBIT 7
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 66 of 119 Page ID
                                 #:16957


   1                          UNITED STATES DISTRICT COURT
   2           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   3 PHARRELL WILLIAMS, an                        CASE NO. CV13–06004–JAK (AGRx)
       individual; ROBIN THICKE, an
   4 individual; and CLIFFORD HARRIS,             Hon. John A. Kronstadt, Ctrm 750
       JR., an individual,
   5                                              EXHIBIT 7 TO DECLARATION OF
                    Plaintiffs,                   DANIEL C. POSNER –
   6                                              TRANSCRIPT OF PHARRELL AND
             vs.                                  RICK RUBIN HAVE AN EPIC
   7                                              CONVERSATION
       BRIDGEPORT MUSIC, INC., a
   8 Michigan corporation; FRANKIE
       CHRISTIAN GAYE, an individual;
   9 MARVIN GAYE III, an individual;
       NONA MARVISA GAYE, an
  10 individual; and DOES 1 through 10,
       inclusive,
  11
                    Defendants.
  12

  13 AND RELATED COUNTERCLAIMS.

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 58
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 67 of 119 Page ID
                                 #:16958


   1        0:00 / 47:58 Pharrell Williams: You did Rock the Bells?
   2        0:02 / 47:58 Rick Rubin: Mmm.
   3        0:06 / 47:58 Williams: Well Rock the Bells came out, I was like, what the
   4 fuck is this? You guys don’t understand what you were doing us in Virginia.

   5        0:19 / 47:58 Rubin: Thankful to be here. All good.
   6        0:39 / 47:58 Williams: Very.
   7        0:45 / 47:58 Rubin: So what’s you’ve been listening to lately, anything
   8 exciting?

   9        0:51 / 47:58 Williams: I feel like ahhh there’s like a couple of songs here and
  10 there, but for the most part. you know I just like to be intrigued.

  11        1:00 / 47:58 Rubin: So tell me what intrigued looks like for you.
  12        1:07 / 47:58 Williams: Intrigue for me is … first of all, this moment is
  13 intriguing. Doing this with you right now, that’s intriguing. But for me musically, I

  14 feel like, I am not …I am not one of those guys that are like … oh this is the nine

  15 eight times signatures, this is amazing, that just felt like math to me. I think I get

  16 blown away by chord progressions that make me feel something that I’d never felt

  17 before. To me chords are coordinates.

  18        1:39 / 47:58 Rubin: Wow.
  19        1:41 / 47:58 Williams: You know what I mean, they like send you to a place.
  20        1:43 / 47:58 Rubin: Beautiful.
  21        1:45 / 47:58 Williams: And … I am lucky enough to be in the right elevator.
  22 And I am looking up, I am doing… I am doing three things at once. I am going

  23 what is that?

  24        1:57 / 47:58 Rubin: Uhmm
  25        1:58 / 47:58 Williams: Number two, I am trying to like remember the feeling
  26 because when I go to chase it later, that is .. I am gonna have to reverse engineer the

  27 feeling in order to get to the chord structure.

  28        2:10 / 47:58 Rubin: Uhmm.

                                                 –1–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                  Exhibit 7, Page 59
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 68 of 119 Page ID
                                 #:16959


   1         2:11 / 47:58 Williams: And third is just back it by trying to shazam it right
   2 there and there.

   3         2:15 / 47:58 Rubin: How great is shazam?
   4         2:17 / 47:58 Williams: Shazam is a gift.
   5         2:18 / 47:58 Rubin: Yeah, game changer.
   6         2:20 / 47:58 Williams: Game changer.
   7         2:21 / 47:58 Rubin: So if you find one what do you do with it? Let say you
   8 hear something in that moment you have that experience, you’ve shazamed it.

   9         2:28 / 47:58 Williams: Yeah.
  10         2:29 / 47:58 Rubin: Next what happens?
  11         2:30 / 47:58 Williams: I just wanna to listen to it over, over and over again.
  12         2:32 / 47:58 Rubin: Uhmm
  13         2:34 / 47:58 Williams: I am really understand what I am feeling.
  14         2:37 / 47:58 Rubin: Uhmm
  15         2:37 / 47:58 Williams: And why I feel that way.
  16         2:39 / 47:58 Rubin: Uhmm
  17         2:40 / 47:58 Williams: Cause there’s a … there’s a hold like university of
  18 science between what’s being played and what you’re hearing.

  19         2:52 / 47:58 Rubin: Yes. So you’re analyzing yourself as much as the music.
  20         2:57 / 47:58 Williams: Yeah. Cause if you don’t then you don’t really …
  21 you’re not really getting the proper assessment of what’s happening, you know. If I

  22 am hearing something, then I am not paying attention to how I am feeling then for

  23 me I don’t know what I am listening … that’s my way of … that’s my GPS,

  24 understanding. That’s how I process things, that’s how I feel.

  25         3:29 / 47:58 Rubin: Uhmm
  26         3:31 / 47:58 Williams: Everything is catalogued by and categorized by the
  27 feeling of it. If I can’t. If I can’t see how I feel about it, then I don’t even really

  28 know what it is, it’s just music.

                                                  –2–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                   Exhibit 7, Page 60
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 69 of 119 Page ID
                                 #:16960


   1        3:45 / 47:58 Rubin: So, so give me … you don’t have to give me specific
   2 example but what would be the kind of things that you’d be on the elevator that

   3 would stop you on your tracks. You don’t have to be specific but how do you

   4 describe what you’re hearing.

   5        4:03 / 47:58 Williams: I take it outside of music terms, it’s like me and other
   6 table with several people. You’re in a conversation with someone and all of the

   7 sudden, you realized you drifted off and thought and this person is still talking, you

   8 hear their voice but you now no longer know what they’re saying.

   9        4:21 / 47:58 Rubin: Yes.
  10        4:21 / 47:58 Williams: Because you don’t because you’re not connected to
  11 …you’re not connected to, you’re not plugged in,

  12        4:27 / 47:58 Rubin: Yes.
  13        4:21 / 47:58 Williams: To the conversation.
  14        4:28 / 47:58 Rubin: Yes
  15        4:29 / 47:58 Williams: So now it’s just a bunch of vocal tone.
  16        4:32 / 47:58 Rubin: Yeah.
  17        4:33 / 47:58 Williams: That’s what it’s like if I’m not … if my feeling is not
  18 connected to the song then I don’t really know what I am listening to, couldn’t really

  19 tell you what it was.

  20        4:42 / 47:58 Rubin: When you’re working on music with other artists, are you
  21 always working on it with them in mind or you’re working on your favorite music

  22 and then depending on who you’re collaborating with, it applies to, it may or may

  23 not apply to them.

  24        5:03 / 47:58 Williams: I am always channeling other people, usually the
  25 person that I am working with, I am sort of channeling them. Other times, I think

  26 they should be channeling someone else. So I’ll do that for them.

  27        5:16 / 47:58 Rubin: Uhmm
  28

                                                –3–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 61
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 70 of 119 Page ID
                                 #:16961


   1         5:18 / 47:58 Williams: And they may not suspected, it will sound good on
   2 them. Sixty percent of the time, they don’t do it, forty percent of the time people

   3 just trust and try it.

   4         5:29 / 47:58 Rubin: Uhmm
   5         5:30 / 47:58 Williams: And with the next 60 percent of the time it goes to
   6 someone else who absolutely gets it.

   7         5:35 / 47:58 Rubin: Uhmm
   8         5:36 / 47:58 Williams: That’s how the universe works.
   9         5:38 / 47:58 Rubin: Yeah.
  10         5:39 / 47:58 Williams: Like … there all these triggers and not all of the
  11 ending results will be what you think it’s supposed to be, it’s what was written.

  12         5:53 / 47:58 Rubin: Yes. If you are … speaks a little bit to something you
  13 just said, if you’re working with an artist, and you have a difference of opinion with

  14 the artist over something that you’re working on, what would normally happen?

  15         6:10 / 47:58 Williams: Often times I take off my ego hat when I am in the
  16 studio, so a lot of times, there’s this thing that happens, where it’s like people

  17 respect for the most part, but 10 percent most people assume like people respect

  18 others that they idolize. But I found that people do sometimes, what I found that

  19 people really respect the kind of person they feel like is the alpha in their rapport in

  20 this newfound rapport. But most producers, they kind of like no I’m the Alpha do

  21 you know how many records I’ve sold.

  22         6:59 / 47:58 Rubin: Yeah.
  23         7:01 / 47:58 Williams: When truth be told we’ve not sold anything. We’ve
  24 only made music and people chose to stream it and share it and whatever. We’re

  25 not responsible for our success.

  26         7:10 / 47:58 Rubin: Agreed.
  27         7:10 / 47:58 Williams: Millions of people who are responsible.
  28         7:15 / 47:58 Rubin: Absolutely.

                                                 –4–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 62
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 71 of 119 Page ID
                                 #:16962


   1        7:16 / 47:58 Williams: Yeah. But when you do that like often times you run
   2 the risk of them just all of a sudden just being like, man, I went from like trembling

   3 in my boots talking to my parents to being so excited to being in the room with this

   4 guy to like he, you know, I run the show. And so we get to that place that we’re

   5 talking about when there’s a subtle disagreement, this is what I still leave my ego

   6 hat like hung up at the door. But that’s when I say maybe you should try this or you

   7 know what if you do that its probably gonna be what you’ve been doing and my job

   8 is to nudge you, to poke and prod and pull you and places that you would not go so

   9 that you can get a different result because if you do the same things you’re just

  10 gonna make another one of those really well. You know what I’m saying?

  11        8:10 / 47:58 Rubin: Um hmm.
  12        8:11 / 47:58 Williams: And that’s when they have to trust you. And that’s
  13 that same kind of very subtle trust of when someone says oh, you snore in your

  14 sleep. But you’re one of those people that doesn’t snore and wake yourself up, you

  15 just snore at a certain hour or whatever, you just don’t know.

  16        8:32 / 47:58 Rubin: Yes.
  17        8:32 / 47:58 Williams: It’s one of those subtle things that you just gotta trust,
  18 that someone sees something that you can’t see.

  19        8:38 / 47:58 Rubin: Yes.
  20        8:39 / 47:58 Williams: Another example of what those subtleties is like – you
  21 hear yourself talk all day and then you hear yourself on a voicemail and you sound

  22 completely different and you hate what you hear right? But everybody else hears

  23 the same thing.

  24        8:56 / 47:58 Rubin: Yes.
  25        8:32 / 47:58 Williams: But you hate that.
  26        8:58 / 47:58 Rubin: Yes
  27

  28

                                                –5–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 63
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 72 of 119 Page ID
                                 #:16963


   1        8:59 / 47:58 Williams: Well the difference is is because we’re listening
   2 through the cavity of our head but there again these people who don’t notice those

   3 subtle differences they rule that out so if they can trust you enough.

   4        9:12 / 47:58 Rubin: Yes
   5        9:16 / 47:58 Williams: To know that you can see, hear or feel something that
   6 is way too close for them to discern then you guys have the ingredients for like

   7 something new to come.

   8        9:30 / 47:58 Rubin: Yes. How often would you say that happens? Is it
   9 typical on most projects or once in a while or once in a blue moon?

  10        9:40 / 47:58 Williams: Every time I go on with Kendrick he transforms, but
  11 he gets that. He knows he’s his next man, he’s super clear about that. Arianna

  12 trusted. JZ gets it. He’s always gotten it. I mean, people don’t realize he’s been

  13 making records since the 80s. That’s unheard of.

  14        10:14 / 47:58 Rubin: What’s the first record you made with him?
  15        10:17 / 47:58 Williams: Got a lot of records together I think it was given to
  16 me. I think that was the first one.

  17        10:22 / 47:58 Rubin: Let’s say you were going into the studio tomorrow with
  18 the new artist you never worked with before what would a typical first day be like?

  19 Or is there a typical first day?

  20        10:32 / 47:58 Williams: It’s what they come in talking about. It’s what they
  21 happen to be actually going through, so what they’re talking about at that particular

  22 moment. It’s what they happen to be going through and it’s a new way that I can

  23 use their voice like a juxtaposition to what they usually do. Like if we were

  24 comparing their voices to textures. If they had a like satin voice what would it

  25 sound like against granite versus, you know, cotton. You know if they have like a

  26 crazy like diamond voice what does this sound like, you know, dropped in jello?

  27 Like how do I mix the sensories together?

  28

                                                –6–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 64
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 73 of 119 Page ID
                                 #:16964


   1          11:34 / 47:58 Rubin: Usually when you start a project do you come in with
   2 any ideas or thoughts before it starts or do you start with like a blank slate?

   3          11:44 / 47:58 Williams: A lot of times I’ll come in with like two or three
   4 ideas.

   5          11:48 / 47:58 Rubin: And might those be conceptual ideas or tracks?
   6          11:52 / 47:58 Williams: Tracks.
   7          11:58 / 47:58 Rubin: Do you make tracks often?
   8          12:00 / 47:58 Williams: Yeah.
   9          12:01 / 47:58 Rubin: And do you make tracks regardless of thinking about
  10 where they’re gonna go?

  11          12:06 / 47:58 Williams: Sometimes I think about where they’re gonna go to
  12 get them out to light.

  13          12:11 / 47:58 Rubin: Just to make them.
  14          12:12 / 47:58 Williams: Yeah I have to channel.
  15          12:13 / 47:58 Rubin: Yeah.
  16          12:16 / 47:58 Williams: I channel all the time. I’m always pretending I’m
  17 someone else in order to get it to come out because I just feel like I’m the best

  18 version of myself is as a producer is I’m like a mirror for people. I try to show them

  19 sides of themselves that they don’t ever use as like when people take selfies they

  20 only take like they only use like one side all the time so I’m the guy who’s like hey

  21 you know God made another side like it’s very interesting you should try it.

  22          12:44 / 47:58 Rubin: Let’s come up with a hypothetical example, name an
  23 artist you like from childhood someone you listen to as a kid can you tell me

  24 someone?

  25          12:52 / 47:58 Williams: Stevie Wonder.
  26          12:53 / 47:58 Rubin: Okay so if you were producing a Stevie Wonder album
  27 what would be what’s what would be your first instincts in making a Stevie Wonder

  28 project that you would want to listen to? What would it be?

                                                 –7–
              EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 65
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 74 of 119 Page ID
                                 #:16965


   1        13:11 / 47:58 Williams: That’s kind of difficult because he’s done so many
   2 different genres. I mean his reggae was amazing, his disco was amazing, his ballads

   3 were unbelievable, his Parisian Burt Bacharach, you know, bossa nova stuff was

   4 amazing, so maybe use some maybe let’s use somebody else.

   5        13:35 / 47:58 Rubin: Okay.
   6        13:38 / 47:58 Williams: I guess I only like eclectic people, because I was
   7 gonna say Earth Wind and Fire but like they did a lot of stuff, too.

   8        13:52 / 47:58 Rubin: Absolutely. I like a couple of non eclectic groups. I like
   9 the Ramones and I wouldn’t want them to be different.

  10        14:05 / 47:58 Williams: Yeah they were really good at that thing.
  11        14:07 / 47:58 Rubin: Yeah yeah but more often than not I like the watching
  12 the evolution and growth.

  13        14:15 / 47:58 Williams: Maybe Prince.
  14        14:16 / 47:58 Rubin: That’s a good one. So what would what would the
  15 Pharrell produced Prince project, what would be different about it?

  16        14:27 / 47:58 Williams: Maybe be interesting to hear him do like Afro-Cuban.
  17        14:34 / 47:58 Rubin: Be incredible.
  18        14:36 / 47:58 Williams: Be something else yeah.
  19        14:36 / 47:58 Rubin: Great idea. Beyond Stevie and Prince who would have
  20 been the music you listened to growing up?

  21        14:47 / 47:58 Williams: Earth, Wind & Fire, James Brown.
  22        14:54 / 47:58 Rubin: And did you grew up in a musical household?
  23        14:57 / 47:58 Williams: They played a lot of music all the time.
  24        15:01 / 47:58 Rubin: Brothers and sisters?
  25        15:02 / 47:58 Williams: Yes. Music was just like in our environment it was
  26 just like in the environment and like going to church all the time, you know, like

  27 between getting in the car, and listening to the music in the car, listen to the music at

  28 home, and at church like it was always something.

                                                 –8–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 66
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 75 of 119 Page ID
                                 #:16966


   1         15:20 / 47:58 Rubin: You grew up in Virginia?
   2         15:21 / 47:58 Williams: Yes sir.
   3         15:22 / 47:58 Rubin: And what was the music you listen to in the car, what
   4 was the station?

   5         15:25 / 47:58 Williams: On the FM side it was K94 and on the AM side I was
   6 AM 850, and everything from Rick James, Give it to Me, to Thriller, to Another

   7 One Bites the Dust, to Chuck Brown’s Bustin Loose. I mean it was a wide range it

   8 just.

   9         16:10 / 47:58 Rubin: Did GoGo make it to Virginia?
  10         16:12 / 47:58 Williams: Oh my goodness.
  11         16:13 / 47:58 Rubin: Really?
  12         16:14 / 47:58 Williams: GoGo was the second sound of Virginia.
  13         16:18 / 47:58 Rubin: Wow.
  14         16:20 / 47:58 Williams: It was everything.
  15         16:21 / 47:58 Rubin: Wow.
  16         16:23 / 47:58 Williams: Everything.
  17         16:24 / 47:58 Rubin: Did you ever go to the go-go?
  18         16:26 / 47:58 Williams: Nothing like it.
  19         16:27 / 47:58 Rubin: Nothing like it.
  20         16:28 / 47:58 Williams: That’s a world yeah and it’s so interesting to me
  21 because it’s such a pocket that if you go outside of DC, northwise like to New York

  22 like you wouldn’t know anything about it.

  23         16:38 / 47:58 Rubin: No.
  24         16:40 / 47:58 Williams: If you go but when you go down south, you can find
  25 some of it in Delaware you could find a little bit of it in Maryland, but not much and

  26 Virginia was just big, and the Carolinas it was big. It was a world. It’s a world.

  27

  28

                                                –9–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 67
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 76 of 119 Page ID
                                 #:16967


   1         17:02 / 47:58 Rubin: When I first heard it completely blew my mind.
   2 Completely it felt like it was the next, like after hip hop, the next wave, it felt like

   3 that.

   4         17:12 / 47:58 Williams: Yeah.
   5         17:13 / 47:58 Rubin: It felt like that.
   6         17:14 / 47:58 Williams: Well you guys produced a lot of records with that
   7 sound, right?

   8         17:16 / 47:58 Rubin: Yeah yeah.
   9         17:17 / 47:58 Williams: You did Rock the Bells?
  10         17:18 / 47:58 Rubin: Umm-hmmm. I haven’t heard it in a while, but hope it
  11 holds up

  12         17:02 / 47:58 Williams: That’s crazy bro. I was I never forget where I was
  13 when I heard Rock the Bells for the first time. We were over my cousin’s house out

  14 in Norfolk, and uh, I got a cousin named Fifi and my mom and dad used to go over

  15 their house over the weekends that were like we would just go over there to play

  16 cards well they would go at it play cards I don’t know how today we’ll play like

  17 spades. But when Rock the Bells came out I was like what the fuck is this the

  18 because it was because we loved Go-go.

  19         18:15 / 47:58 Rubin: Yeah.
  20         18:15 / 47:58 Williams: So it was kind of like these New York guys, which is
  21 like go-go sound, and then like L was like the coolest, had the crazy chains. You

  22 guys don’t understand what you were doing to us in Virginia. It was a whole thing.

  23 It was like you know yeah I bad I wanted a troop jacket? Like how bad I wanted a

  24 troop jacket, I wanted that I wanted those chains. The music just literally

  25 transformed. It was doing things to our minds, shifting our perspectives, making us

  26 dance, making us run to the television to watch Yo! MTV Raps for a glimpse of

  27 anything, any kind of slang. We savored it, because those records were so good.

  28

                                                  –10–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                   Exhibit 7, Page 68
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 77 of 119 Page ID
                                 #:16968


   1        19:22 / 47:58 Rubin: People don’t remember how hard it was to hear rap
   2 music.

   3        19:27 / 47:58 Williams: No.
   4        19:28 / 47:58 Rubin: It was the underground of the underground.
   5        19:31 / 47:58 Williams: Yes.
   6        19:35 / 47:58 Rubin: It was a tiny subculture.
   7        19:37 / 47:58 Williams: Really tiny, but he’s super huge.
   8        19:40 / 47:58 Rubin: Yes, but also tiny.
   9        19:42 / 47:58 Williams: Like they did a lot to try to suppress it, but the white
  10 kids loved it too much and there was no hate to make it racial but that’s what

  11 changed, it right? We’ve been professed our love for it. You guys been making it,

  12 but you just couldn’t you know, they couldn’t suppress that. It just was too big, it

  13 was just too strong, it was too beautiful, and it was igniting people in a way.

  14        20:17 / 47:58 Rubin: Why do you think they wanted to suppress it?
  15        20:23 / 47:58 Williams: They don’t understand it in my opinion. They didn’t
  16 understand it they didn’t understand what was coming from. If you don’t

  17 understand where it’s coming from, you really don’t understand why it’s necessary

  18 to support it, and then like some, a group of people realized there was a lot of money

  19 in it, and then things changed obviously.

  20        20:53 / 47:58 Rubin: I think it changed for the worst personally. My
  21 experience was, when people started getting involved, once they saw they could

  22 make money in it.

  23        21:03 / 47:58 Williams: Yeah.
  24        21:04 / 47:58 Rubin: It changed the culture a little bit.
  25        21:06 / 47:58 Williams: Sure.
  26        21:07 / 47:58 Rubin: Because early on anyone who’s doing it clearly loved it
  27 because there was no upside so if you were doing it you had to love it.

  28        21:13 / 47:58 Williams: Yeah you just did it because it felt amazing.

                                                 –11–
              EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 69
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 78 of 119 Page ID
                                 #:16969


   1           21:15 / 47:58 Rubin: That’s it. What’s, what’s your first memory of any hip-
   2 hop?

   3           21:25 / 47:58 Williams: Kraftwerks.
   4           21:27 / 47:58 Rubin: Wow. Interesting. I wouldn’t have given that answer
   5 even though probably same, but I wouldn’t have thought that.

   6           21:35 / 47:58 Williams: Yeah.
   7           21:36 / 47:58 Rubin: Yeah.
   8           21:37 / 47:58 Williams: We were hearing those records and we were like,
   9 what is this? Another record it was very transformative in Virginia was Strafe, Set

  10 It Off.

  11           21:47 / 47:58 Rubin: Yeah, incredible, one of the greats. Any time we were
  12 to club and that came on people just lost their mind. One of the greats. And there’s

  13 not much to it if you think back.

  14           22:02 / 47:58 Williams: It’s amazing. Every sound.
  15           22:05 / 47:58 Rubin: Yeah.
  16           22:06 / 47:58 Williams: Every sound in that song.
  17           22:07 / 47:58 Rubin: Yeah.
  18           22:02 / 47:58 Williams: That’s like what I was like trying to beat when we did
  19 grinding and I was like trying to beat like the classicness of like Set It Off. I mean

  20 the Benjamins is what sent us in the studio like okay we gotta like we gotta beat this.

  21           22:29 / 47:58 Rubin: Yeah.
  22           22:02 / 47:58 Williams: But Set It Off was like, Set It Off was a hit for like
  23 eight more years.

  24           22:38 / 47:58 Rubin: Yeah for sure. For sure you can go out to a club today
  25 and still hear it and it would play like it played the day came out.

  26           22:45 / 47:58 Williams: Starts with one snare. There was as a kid, there was
  27 nothing like coming outside, somebody pulling up like you know their car whatever.

  28 You come outside and like one of the drug dealers is like you don’t have the system

                                                  –12–
               EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                   Exhibit 7, Page 70
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 79 of 119 Page ID
                                 #:16970


   1 light just knocking, and they’re playing Set It Off, and they all just sitting around

   2 like smoking a joint, and you’re just like wow. These guys are Titans. I mean that’s

   3 how we looked at them they were like larger-than-life. I mean every time you came

   4 outside you know the gold chains or whatever and the music’s playing, those are

   5 videos. At least that’s how I was looking at it I would just go outside like wow.

   6 We’re losers. Well what we’re gonna do today? Let’s go lose. Squawk outside and

   7 you just see like the baddest chicks, you know the hoop earrings, the bicycle shorts,

   8 you know, with the incredible figures talking to the drug dealers and those guys are

   9 all just like, you know, chains out passing joints and Set It Off is playing and it’s a

  10 movie. Another record to me that is like had like a eight year run. White Lines.

  11        24:16 / 47:58 Rubin: Yeah.
  12        24:16 / 47:58 Williams: How do you just like how do they just like nail each
  13 one of Planet Rock?

  14        24:25 / 47:58 Rubin: Mmm-hmm.
  15        24:30 / 47:58 Williams: Numbers. Set It Off and White Lines. And the
  16 message?

  17        24:39 / 47:58 Rubin: Mm-hmm.
  18        24:41 / 47:58 Williams: Each one of those records, so my question is like how
  19 like what were those guys feeling where was Grandmaster Flash and Melly-Mel

  20 feeling when they made The Message?

  21        24:51 / 47:58 Rubin: I might argue Scorpio, for that matter.
  22        24:54 / 47:58 Williams: Scorpio.
  23        24:55 / 47:58 Rubin: Yeah when I was DJing I would always play Scorpio.
  24        24:59 / 47:58 Williams: Did you did you do that record too with L?
  25        25:01 / 47:58 Rubin: I don’t know.
  26        25:03 / 47:58 Williams: The Jingling Baby.
  27        25:04 / 47:58 Rubin: No, that’s after me.
  28        25:06 / 47:58 Williams: Okay because that’s what they sample.

                                                –13–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 71
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 80 of 119 Page ID
                                 #:16971


   1         25:08 / 47:58 Rubin: Oh is it?
   2         25:09 / 47:58 Williams: Yeah.
   3         25:10 / 47:58 Rubin: I had no idea.
   4         25:11 / 47:58 Williams: Yeah that was a rocket.
   5         25:12 / 47:58 Rubin: Yeah.
   6         25:14 / 47:58 Williams: Bram Bram Bram Bram
   7         25:19 / 47:58 Rubin: So cool.
   8         25:22 / 47:58 Williams: That’s like music was a different kind of eclectic
   9 then.

  10         25:42 / 47:58 Rubin: Any theories why?
  11         25:45 / 47:58 Williams: Technology where it was where it was.
  12 Instrumentation was still very much so a very big part of it. There’s a lot of

  13 predictive default modes in in the way that people program now.

  14         26:02 / 47:58 Rubin: Yeah.
  15         26:02 / 47:58 Williams: Like so you don’t have to play as much as you can,
  16 you know, it’s perfect for someone who is a great player or someone who’s not the

  17 best player but has ideas has really strong ideas. So that takes a lot of the

  18 experimentation that the machine can predict and get to but there’s a different thing

  19 that man has that the machines don’t. It’s an intuitiveness.

  20         26:36 / 47:58 Rubin: Yes
  21         26:36 / 47:58 Williams: An intuitive intuition and prediction are two different
  22 things, and so the machine can do give you a bunch of predictive equations for

  23 examples of changes you might like or things you might want to do and make some

  24 really very interesting suggestions, but it’s predictive and it’s pretty much based on

  25 like not even random but just like different variations. Whereas intuition is like no

  26 go completely left.

  27         27:08 / 47:58 Rubin: Mmm-hmm how much do you rely on technology like,
  28 are you attached to certain instruments or certain technology.

                                                –14–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 72
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 81 of 119 Page ID
                                 #:16972


   1        27:24 / 47:58 Williams: I think I’m like pretty much porous at this point like
   2 I’m just open you know. I like the way I work at the moment but I’m like open to

   3 new methods.

   4        27:35 / 47:58 Rubin: When you first started making music you went from not
   5 seeming like a hip-hop fan, into what’s the first thing you ever made regardless

   6 whether you put it out or not what was your first experiments in making your own

   7 music?

   8        27:47 / 47:58 Williams: We Chad and I and I haven’t mentioned Chad yet but
   9 because I think you asked me a lot of questions in reference to my own personal

  10 process but for a very big part of my career Chad and I work together and I think

  11 what we tried to do, and we still work together, but I think for the most part what we

  12 always tried to do was reverse-engineer the songs that did something to us

  13 emotionally and figure out where the mechanism is and there and listen said to you

  14 before try to figure out if we can build a building that doesn’t look the same but

  15 makes you feel the same way.

  16        28:29 / 47:58 Rubin: Yeah.
  17        28:33 / 47:58 Williams: I did that and blurred lines and got myself in trouble.
  18        28:36 / 47:58 Rubin: Yeah. Ridiculously.
  19        28:40 / 47:58 Williams: Stevie Wonder told me he said you got to get the
  20 right musicologists in there because juries don’t understand. It’s very technical

  21 what you’ve done.

  22        28:54/ 47:58 Rubin: Yeah and it’s the song is nothing like the song
  23        28:56 / 47:58 Williams: Nope but the feeling was.
  24        28:59 / 47:58 Rubin: Yeah but the feeling not something you can copyright.
  25        29:02 / 47:58 Williams: No, you can’t copyright a feeling. All salsa songs
  26 sound pretty much the same.

  27        29:06 / 47:58 Rubin: Yes, and reggae songs or any genre.
  28        29:10 / 47:58 Williams: 100%

                                               –15–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                               Exhibit 7, Page 73
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 82 of 119 Page ID
                                 #:16973


   1         29:11 / 47:58 Rubin: Trap music sounds relatively similar.
   2         29:13 / 47:58 Williams: Yeah but here’s the difference. What we failed and -
   3 it hurt my feelings because I would never take anything from anyone -

   4         29:22 / 47:58 Rubin: Of course!
   5         29:26 / 47:58 Williams: And it really set me back. I made Missy Elliott’s
   6 Where They From in the middle of that trial, when I was really hurt because what I

   7 realized all too late was what he was trying to tell me is I needed to use my gift to

   8 make music, to reverse-engineer the disparity between the truth and people’s, and

   9 the juries uneducated opinions. And I say that because rayon and silk feel the same

  10 but we understand that there’s a clear difference.

  11         30:23 / 47:58 Rubin: Yeah.
  12         30:23 / 47:58 Williams: And that was what happened. Like I really made it
  13 feels so much like it, that people were like oh I hear the same thing and it’s like nah,

  14 look at the notes, well you don’t know then you know when you get like you know

  15 an ambulance chaser, which is who they got it’s got another one in like I speak

  16 negatively about them this was my lesson.

  17         30:56 / 47:58 Rubin: Yeah.
  18         30:57 / 47:58 Williams: I didn’t take Stevie’s advice to the fullest extent. I
  19 did, I thought I was, but I never I really underestimated people are not not getting

  20 that.

  21         31:10 / 47:58 Rubin: Yeah but the issue is it’s bad for music because we’ve
  22 had an understanding of what a song is and now based on that one case now there’s

  23 a question what a song is. It’s not what it used to be, because in the past it would be

  24 the chords, the melody, and the words would be the song. And, your melody, and

  25 your words, none of them had anything to do.

  26         31:53 / 47:58 Williams: Nope.
  27         Rubin: So
  28         Williams: it was just a feeling but …

                                                –16–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 74
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 83 of 119 Page ID
                                 #:16974


   1        32:00 / 47:58 Rubin: But it leaves us as music makers in a really
   2 uncomfortable place making things because now we don’t know what you can do.

   3        32:08 / 47:58 Williams: I failed you.
   4        32:09 / 47:58 Rubin: (laughs)
   5        32:10 / 47:58 Williams: I did. I left it up to what I thought would be you
   6 know what was right when I was wrong because I didn’t go to the extra mile to get

   7 people to understand. You can you can copyright that which is tangible, not the

   8 intangible and that’s what they proved because I had a ability to make something

   9 feel very similar, they said you know what? this is wrong if it feels like it that’s what

  10 it is. Well you can’t copyright a feeling because if that’s the case there will be a lot

  11 of marijuana cases right now. Well this weed makes me feel this way and this weed

  12 makes me feel this way, it’s the same. Copywriting feeling yeah right so that means

  13 that like if you make chocolate and somebody else makes chocolate and both of

  14 them make someone feel a certain kind of way they can now sue you.

  15        33:07 / 47:58 Rubin: Be an interesting documentary for you to make about
  16 just about this. Just explain, just explain to people how it works, what you did, what

  17 the what the rules historically have been and what impact this this decision has on

  18 the history of music. Because if you I mean everything is rooted in something.

  19 Everything.

  20        33:44 / 47:58 Williams: That one hurt me, that one set me back, that one like
  21 that hurt well.

  22        33:52 / 47:58 Rubin: Everyone was shocked by it.
  23        33:53 / 47:58 Williams: Of course.
  24        33:54 / 47:58 Rubin: Anyone who knows about it who knows who
  25 understands the situation would be shocked by it because what you did was

  26 completely what has been done since the beginning of people making music.

  27        34:07 / 47:58 Williams: Yeah. I mean can you imagine all the people who
  28 made Motown-esque music.

                                                 –17–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                  Exhibit 7, Page 75
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 84 of 119 Page ID
                                 #:16975


   1        34:13 / 47:58 Rubin: Everyone.
   2        34:14 / 47:58 Williams: You know. Everybody that makes meringue,
   3 everybody that makes jazz. Oh without swinging.

   4        34:30 / 47:58 Rubin: I wonder if this is interesting I never really made this
   5 connection before but I wonder if this in any way plays into the new way our culture

   6 is looking back on material. Like I was at a dinner the other night and someone

   7 mentioned that Richard Pryor wouldn’t be able to put out the material that he put out

   8 today. And Richard Pryor was great you know one of the great all-time greats and I

   9 wonder if there’s this like if the line of what’s possible instead of it being this ever

  10 expanding growth of making more beautiful interesting things, the powers that be

  11 may be very much like in the beginning days a hip-hop are trying to constrict that

  12 opening of what’s possible to share.

  13        35:38 / 47:58 Williams: I mean there’s a there’s a yeah I think there’s I think
  14 there’s always that anyways. I mean I think that’s the country we live in. That’s the

  15 world we live in there’s always a bunch of you know older folks who are in

  16 positions of power who don’t think as progressively as the younger generation and

  17 seek to hold things and keep trying to keep things as yesterday when we already

  18 know it’s already for tomorrow. I mean, I don’t think that he could do that kind of I

  19 don’t think that he could do it now. I don’t think Richard could do it now I think

  20 he’s amazing to me he’s the G.O.A.T. – he’s like the greatest of all time to me of all

  21 the time, but I don’t think you could because the poles have shifted already. And

  22 when the polls shift everything in the matrix it’s just a new it’s a new color, it’s a

  23 new taste it’s the new smells and new feeling and the rules change. If you go back

  24 and look at half the commercials that were like out in the 70s like they are incredibly

  25 disrespectful to women. Like incredibly. And so he made his jokes were created

  26 and at a time when the zeitgeist was progressive for that time but then when you

  27 look over your shoulder you realized that even in you know the need to progress

  28 was still so much super wrong shit. I mean like LGBTQIA where they were like

                                                 –18–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                  Exhibit 7, Page 76
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 85 of 119 Page ID
                                 #:16976


   1 really not even allowed to exist with the exception of being mocked as men cross-

   2 dressing for a joke or cross-dressing for a show. Other than that that just didn’t

   3 happen. And they you know it was okay to call them names and be incredibly

   4 disrespectful to people’s feelings that would never that will never fly. But he I mean

   5 if you really know his life story like I mean he didn’t have anything against anyone.

   6        38:12 / 47:58 Rubin: No.
   7        38:13 / 47:58 Williams: And maybe and maybe he could have for that reason
   8 yeah but the language that he used was because it was pushing it for that time.

   9        38:22 / 47:58 Rubin: Yes. It was of the moment, you can’t you can’t you
  10 can’t take art out of the context in which it was made.

  11        38:30 / 47:58 Williams: Yeah, an art is expression and the art of art you know
  12 the power of art but what gives art its pertinence is when people are pushing it.

  13        38:40 / 47:58 Rubin: Yeah.
  14        38:41 / 47:58 Williams: He would be pushing it in a completely different way
  15 work right now.

  16        38:44 / 47:58 Rubin: But but the world was a different place so he would be
  17 pushing it maybe in the same way but it would feel completely different in today’s

  18 world because the world’s different

  19        38:51 / 47:58 Williams: Yeah.
  20        38:53 / 47:58 Rubin: So the context would change everything
  21        38:55 / 47:58 Williams: Yes.
  22        38:55 / 47:58 Rubin: But he would it would be the same velocity
  23        38:58 / 47:58 Williams: Yes.
  24        39:00 / 47:58 Rubin: Of power.
  25        39:01 / 47:58 Williams: The same degree.
  26        39:02 / 47:58 Rubin: Probably just different jokes
  27        39:04 / 47:58 Williams: 100%.
  28

                                               –19–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 77
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 86 of 119 Page ID
                                 #:16977


   1         39:05 / 47:58 Rubin: Yeah since since the blurred lines issue - it’s interesting
   2 I wasn’t even gonna bring it up - but since since.

   3         39:12 / 47:58 Williams: Because we was talking about feeling I know that’s
   4 my - I know that’s what the universe is giving me, one of the things it’s giving me is

   5 like the ability is to make things is to reverse-engineer a feeling and make a tangible

   6 item.

   7         39:27 / 47:58 Rubin: So since what happened happened has it changed
   8 anything about the way you work?

   9         39:32 / 47:58 Williams: No.
  10         39:33 / 47:58 Rubin: Good.
  11         39:35 / 47:58 Williams: This is the only way I know how to make.
  12         39:36 / 47:58 Rubin: Great.
  13         39:36 / 47:58 Williams: Yeah.
  14         39:38 / 47:58 Rubin: That’s great news.
  15         39:38 / 47:58 Williams: Yeah. I just know I need to be incredibly, when
  16 something feels super no matter if the chords are absolutely like they’re jazz chords

  17         39:51 / 47:58 Rubin: Yeah.
  18         39:52 / 47:58 Williams: And and what I am seeking to match the feeling in is
  19 like ‘80’s power power band cool chords. I still reach out hey you guys just want to

  20 be clear this feels the same to me

  21         40:10 / 47:58 Rubin: Yeah.
  22         40:11 / 47:58 Williams: But it’s not.
  23         40:12 / 47:58 Rubin: Yeah yeah.
  24         40:13 / 47:58 Williams: Here’s this here’s this here’s this here’s this. How do
  25 you feel about this? You know just having those kinds of conversations if there’s

  26 someone who’s just like completely outlandish about something like alright I’m

  27 cool on you. Like, whatever. Which never happens. This was just like a freak

  28 situation

                                                –20–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 78
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 87 of 119 Page ID
                                 #:16978


   1        40:30 / 47:58 Rubin: Absolutely.
   2        40:31 / 47:58 Williams: That was meant to humble me, to teach me a lesson.
   3 And I think that lesson was just be very clear and what my intentions are and to just

   4 not assume that everybody understands the difference the difference between rayon

   5 and silk.

   6        40:57 / 47:58 Rubin: Yeah.
   7        40:58 / 47:58 Williams: I’m a rayon
   8        40:59 / 47:58 Rubin: Yes.
   9        41:00 / 47:58 Williams: He may silk.
  10        41:01 / 47:58 Rubin: Yes. Sometimes you want rayon
  11        41:06 / 47:58 Williams: Yeah.
  12        41:08 / 47:58 Rubin: Depends what depends on the use
  13        41:09 / 47:58 Williams: Yeah.
  14        41:10 / 47:58 Rubin: There’s there’s a reason rayon exists.
  15        41:12 / 47:58 Williams: 100%.
  16        41:14 / 47:58 Rubin: What’s the most fun or exciting moment for you in the
  17 process?

  18        41:19 / 47:58 Williams: When you make something and you’re like, yeah, I
  19 gotta play this again, you know? Only a couple times in my career I made something

  20 like that where me and my wife would just play it over and over and over going to

  21 ride and we’ll look up and we’ve been driving for like 45 minutes to an hour. A

  22 couple times.

  23        41:47 / 47:58 Rubin: It’s a great feeling.
  24        41:48 / 47:58 Williams: Oh my goodness.
  25        41:50 / 47:58 Rubin: Yeah. I love the moment when, we’re working in the
  26 studio, patiently you know waiting for something to happen, and something goes

  27 from not so interesting to really interesting and not much changed, and it’s like what

  28 just like what happened? what just happened? and it’s a little scary that feeling of

                                                –21–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                Exhibit 7, Page 79
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 88 of 119 Page ID
                                 #:16979


   1 like, nobody move. It’s very exciting and it’s so it’s so out of our control you

   2 know? Can’t make that happen.

   3        42:26 / 47:58 Williams: No.
   4        42:27 / 47:58 Rubin: It’s just patience.
   5        42:29 / 47:58 Williams: No I don’t think we make we don’t make much
   6 happen when it comes to creativity we’re just we’re just antennas and transistors

   7        42:38 / 47:58 Rubin: Yes.
   8        42:39 / 47:58 Williams: We’re speakers you know we’re just lucky to get the
   9 transmission

  10        42:44 / 47:58 Rubin: Yeah. When did your interest in fashion begin?
  11        42:57 / 47:58 Williams: Oh ever since I realized I didn’t have it. When I was
  12 young and while other friends would come to class with like Jordans, and all these

  13 other the things I would always say, man, if I get those and I would like see those in

  14 green, you know. And so when given an opportunity I just started like doing it, just

  15 because I was so appreciative to be able to do it.

  16        43:34 / 47:58 Rubin: Do you see it as the same as making music?
  17        43:38 / 47:58 Williams: Making?
  18        43:39 / 47:58 Rubin: Yeah.
  19        43:40 / 47:58 Williams: Yeah. Yeah.
  20        43:45 / 47:58 Rubin: It’s the same -
  21        43:46 / 47:58 Williams: You’re using the same muscles.
  22        43:48 / 47:58 Rubin: It’s the same process.
  23        43:50 / 47:58 Williams: Yeah definitely using the same muscles.
  24        43:52 / 47:58 Rubin: Anything else you’d be interested in applying those
  25 muscles to that you haven’t yet?

  26        43:58 / 47:58 Williams: Well first of all like the one thing that’s definitely on
  27 my mind before I leave is that we have to do something together. You don’t need

  28

                                                –22–
            EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 80
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 89 of 119 Page ID
                                 #:16980


   1 me. I definitely need you. I’m not sure for what yet. I don’t know what you’re

   2 working on but I mean I’m so down you’re like.

   3        44:24 / 47:58 Rubin: We’ll find something important to do together.
   4        44:27 / 47:58 Williams: I would be so honored.
   5        44:30 / 47:58 Rubin: You talked about you and Chad starting together making
   6 music how would you say the process of making music has changed from before

   7 doing anything starting as a kid being a fan making music till now. What’s

   8 changed?

   9        44:49 / 47:58 Williams: I guess being a family man, you know. More than
  10 more of a family man than I ever was. I always said that I was gonna have like four

  11 kids. I didn’t know I was really gonna have four kids. I always said it.

  12        45:06 / 47:58 Rubin: Yeah.
  13        45:07 / 47:58 Williams: And we went from one to four.
  14        45:09 / 47:58 Rubin: Incredible.
  15        45:11 / 47:58 Williams: That’s the only difference. I love music. Music is
  16 like - music is the is the key that’s open, you know, it’s the skeleton key that’s

  17 opened every door for me, including this one right here. Who knew on the other

  18 side of chord structures that would make me emotional as a child would lead to this

  19 moment right here. I go on the other side of listening to you know, Q-tip sampling

  20 Roy Ayers music productions Daylight to make Benita alpha bum on the other side

  21 of my infatuation with that song and listening to it over and over again on repeat on

  22 the other side of that, of those chords was the distance to this moment. Nothing’s

  23 changed.

  24        46:09 / 47:58 Rubin: All built on music.
  25        45:11 / 47:58 Williams: Hundred percent.
  26        46:12 / 47:58 Rubin: The mountain of song.
  27        46:14 / 47:58 Williams: It’s crazy.
  28

                                                  –23–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 81
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 90 of 119 Page ID
                                 #:16981


   1        46:15 / 47:58 Rubin: Yeah. Yeah, we’re very lucky that this that we get to
   2 play in this world so much

   3        46:24 / 47:58 Williams: Yeah, I mean I want this for everybody. I want
   4 everybody to wake up every day, going how did that how did this happen? I love

   5 doing this, I feel like I get paid for free. So I’m doing what I love to do. I want that

   6 for everybody. This is, this place is amazing. This interview was, you know,

   7 awesome, just so grateful, so grateful for this opportunity to be able to sit with you,

   8 and that’s, look, to me that’s how awesome the universe is. You know what I’m

   9 saying?

  10        47:04 / 47:58 Rubin: Absolutely. We are blessed.
  11        47:07 / 47:58 Williams: I got a chance to sit and talk to you, the uni, like the
  12 universe works it out that way. But you’re doing one thing okay and you’re also

  13 gonna sit down and have this conversation.

  14        47:20 / 47:58 Rubin: Thank you for making the long journey out here.
  15 They’re trying to silence the voices of hip-hop (laughter).

  16        47:43 / 47:58 Williams: They’re at it again.
  17        47:48 / 47:58 Rubin: Thank you so much.
  18        47:48 / 47:58 Williams: I love you.
  19        47:51 / 47:58 Rubin: See you soon.
  20        47:52 / 47:58 Williams: Yes sir.
  21

  22

  23

  24

  25

  26

  27

  28

                                                –24–
             EXHIBIT 7 – TRANSCRIPT OF PHARRELL AND RICK RUBIN HAVE AN EPIC CONVERSATION
                                                                                 Exhibit 7, Page 82
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 91 of 119 Page ID
                                 #:16982




                        EXHIBIT 8
                                                                            Starring
 Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 92 of 119 Page ID
                                  #:16983
                                                                                                                                          PHARRELL
                                                                  i
                                                                      1^'




                                                                                          vf5
                                                             el “"If
                                                                  i             \,



                                                    /
                               r                        iy                                     /


                                                        ji


                                                              I                           u
                                                                                          'S       ■



                                                >




                                                                                                                                 %


                               i.
                                    V



           (b                                           -1
                                                                                               I
                                                                                                                      Lf
                >'
                                                                                               >                                                          eft
      i:                                                                                   i
                                                                                                       ■I         I
                                                                                                                        1
                                                                                                                       ^'m   \


                 rr^*''»




                                                                                                       A
                                                                                                                                                    rr<
                                                    A                                                                      «4i                                  'i
                                                                                .p-                                                            'V
                                            V
                      5/^ 4
                           /
                               ■>       4

                                                                            /
                                                                                I
                                                                                                            3..

                                                                                                                                                    mm
                                                                                      w^-y.j.
                                                                                    aft




                                                                                                                                            $7.99
                                                                                                                                                                11>
An Exploration                                                                                                                   a:




of Identity, Culture,
and Style in 2019
                                                                                                                                      0   5330"08 36       5
                                                                                                                                          Exhibit 8, Page 83
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 93 of 119 Page ID
                                 #:16984




                        EXHIBIT 9
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 94
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…
                                                                           #:16985




        OCTOBER 14 , 2019




        PHARRELL
        WILLIAMS’
        SOMETHING IN
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   1/10
                                                                                                                                               Exhibit 9, Page 84
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 95
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…




        T H E WAT E R
                                                                           #:16986




        RETURNS FOR
        YEAR TWO WITH
        AN EXPANDED
        A R T , C U LT U R E A N D
        MUSIC FESTIVAL
        C E L E B R AT I N G
        VIRGINIA BEACH

https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   2/10
                                                                                                                                               Exhibit 9, Page 85
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 96
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…
                                                                           #:16987




               MONDAY, APRIL 20 –
            SUNDAY, APRIL 26, 2020 IN
               VIRGINIA BEACH, VA
        Today visionary recording artist, producer,
        songwriter, philanthropist, fashion designer,
        and entrepreneur, Pharrell Williams
        announced the second year of his acclaimed
        SOMETHING IN THE WATER, a multi-day
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   3/10
                                                                                                                                               Exhibit 9, Page 86
        music festival and cultural experience on the
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 97
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…
                                                                           #:16988



        beach in his hometown of Virginia Beach.
        Building on the success of 2019’s inaugural
        SOMETHING IN THE WATER, 2020 will
        feature expanded programing across an
        entire week. In addition to the incredible
        group of music artists that will be on the
        beach Friday, April 24th through Sunday,
        April 26th, Pharrell will expand upon the
        week by once again bringing the best of what
        he’s seen around the world back to Virginia
        Beach, including the brightest minds from the
        culinary world, technology, environmental
        sustainability, health & wellness, media and
        more, from Monday, April 20th, through
        Thursday, April 23rd.



https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   4/10
                                                                                                                                               Exhibit 9, Page 87
        Full line up and details to be announced
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 98
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…
                                                                           #:16989



        soon. SOMETHING IN THE WATER is
        produced by Live Nation and Redrock
        Entertainment Services.
        A special “Locals Only” presale for April 24-
        26 tickets for Virginia residents (restricted to
        VA zip codes) runs Saturday, October 19th
        from 12 PM EST through 5 PM EST. Tickets
        can be purchased in-person at the Veterans
        United Home Loans Amphitheater at Virginia
        Beach box oﬃce, or online at
        somethinginthewater.com, while supplies last.
        Fees are waived for the in-person purchase,
        and standard online service fees will apply for
        online purchases.
        SOMETHING IN THE WATER 2019 purchasers
        will also have access to a Loyalty presale
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   5/10
                                                                                                                                               Exhibit 9, Page 88
        online for the April 24-26 tickets on Saturday,
1/22/2020   CasePharrell Williams' Something In The Water Returns
                  2:13-cv-06004-JAK-AGR                           For Year Two
                                                            Document           With AnFiled
                                                                             588       Expanded Art, Culture And
                                                                                             01/31/20            Music 99
                                                                                                              Page     Festival
                                                                                                                            of Celebrating
                                                                                                                                119 Page   VirginiaID
                                                                                                                                                    Beach - Liv…
                                                                           #:16990



        October 19th from 12 PM EST through 5 PM
        EST at somethinginthewater.com, and should
        look for an email from SOMETHING IN THE
        WATER with instructions.
        For more information please visit:
        somethinginthewater.com
        About SOMETHING IN THE WATER


        In 2019, Pharrell launched the ﬁrst ever
        SOMETHING IN THE WATER, a multi-day
        music festival and cultural experience on the
        beach in his hometown of Virginia Beach.
        The festival’s mission was to unite the
        community and celebrate the diversity and
        magic of Virginia Beach. It was an
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   6/10
                                                                                                                                               Exhibit 9, Page 89
        opportunity to bring the best of what Pharrell
1/22/2020   CasePharrell Williams' Something In The Water Returns
                 2:13-cv-06004-JAK-AGR                            For Year Two
                                                           Document         588With An Expanded
                                                                                    Filed       Art, Culture And
                                                                                            01/31/20         PageMusic100
                                                                                                                       Festival
                                                                                                                             ofCelebrating
                                                                                                                                119 Page   Virginia ID
                                                                                                                                                    Beach - Liv…
                                                                           #:16991



        has encountered around the world back to
        his hometown. The weekend celebrated
        opportunity and the chance to empower
        everyone from the youth to the small
        business owners.
        In April some of the world’s biggest
        musicians, personalities, scholars, students,
        artists, activists and athletes converged on
        Virginia Beach to activate and amplify,
        collaborate and co-author, shift and shape the
        future.
        About Live Nation Entertainment


        Live Nation Entertainment (NYSE: LYV) is the
        world’s leading live entertainment company
        comprised of global market leaders:
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   7/10
                                                                                                                                               Exhibit 9, Page 90
        Ticketmaster, Live Nation Concerts, and Live
1/22/2020   CasePharrell Williams' Something In The Water Returns
                 2:13-cv-06004-JAK-AGR                            For Year Two
                                                           Document         588With An Expanded
                                                                                    Filed       Art, Culture And
                                                                                            01/31/20         PageMusic101
                                                                                                                       Festival
                                                                                                                             ofCelebrating
                                                                                                                                119 Page   Virginia ID
                                                                                                                                                    Beach - Liv…
                                                                           #:16992



        Nation Sponsorship. For additional
        information, please visit
        www.livenationentertainment.com.
        Media Contacts:
        Amanda Silverman
        Amanda.Silverman@ledecompany.com
        Cara Hutchison
        Cara.Hutchison@ledecompany.com
        Live Nation Contacts:
        Emily Bender
https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   8/10
                                                                                                                                               Exhibit 9, Page 91
        EmilyBender@livenation.com
1/22/2020   CasePharrell Williams' Something In The Water Returns
                 2:13-cv-06004-JAK-AGR                            For Year Two
                                                           Document         588With An Expanded
                                                                                    Filed       Art, Culture And
                                                                                            01/31/20         PageMusic102
                                                                                                                       Festival
                                                                                                                             ofCelebrating
                                                                                                                                119 Page   Virginia ID
                                                                                                                                                    Beach - Liv…
                                                                           #:16993




        Monique Sowinski
        MoniqueSowinski@livenation.com

        READ MORE ABOUT
            C O N C E RTS




      About


      Biz at LN
      Empowered by Live Nation
      Leadership

      Careers


      Life at Live Nation
      Work at Live Nation

      Resources



https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-c…   9/10
                                                                                                                                               Exhibit 9, Page 92
1/22/2020   CasePharrell Williams' Something In The Water Returns
                 2:13-cv-06004-JAK-AGR                            For Year Two
                                                           Document         588With An Expanded
                                                                                    Filed       Art, Culture And
                                                                                            01/31/20         PageMusic103
                                                                                                                       Festival
                                                                                                                             ofCelebrating
                                                                                                                                119 Page   Virginia ID
                                                                                                                                                    Beach - Liv…
                                                                           #:16994
      News
      Investors
      Leadership
      Contact
      Apps




                                                                                                               TERMS OF USE           /   P R I VACY P O L I CY   /   G


                                                                           © 2020 LIVE NATION WORLDWIDE, INC. ALL RIGHTS RES
                                                                                                PAGE, YOU AGREE TO OUR TER




https://www.livenationentertainment.com/2019/10/pharrell-williams-something-in-the-water-returns-for-year-two-with-an-expanded-art-culture-and-music-festival-… 10/10
                                                                                                                                              Exhibit 9, Page 93
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 104 of 119 Page ID
                                  #:16995




                       EXHIBIT 10
012013434Case 56
               7879ÿ ÿÿ966ÿ76679ÿ Document
              2:13-cv-06004-JAK-AGR                ÿÿ ÿ9588
                                                                    ÿ9ÿ6601/31/20
                                                                            Filed   ÿ76ÿ59ÿ34Page
                                                                                                   0!ÿ"ÿ340105
                                                                                                           !ÿ66of119
                                                                                                                       ÿ76ÿ59#ÿ56
                                                                                                                             Page     7879ÿ #$
                                                                                                                                     ID
                                                                         #:16996


                                                                                                        ªªÿª%    «44        37      98_* .9,9
           5./ 50123ÿ24 56724.85 71/3573 45/9ÿ3.4                                                                                             ÿ :;<=>?




      R¬OGÿMKYLRÿTKÿLWÿPBTO               FDBDÿVGM³GMÿ­ODMGIÿMH´TBC            FK³Gÿ̧ÿ¹DLGIIDÿ¶MHDLTRI
      ­GDIKLÿ®ÿ̄°QGAWDÿ­TD§LTKLÿTK          NOKTKÿGDWBLµÿNMGµLDLCH               JGABCK´TGMÿ@µMGGQGLTÿPDIÿRºKT         ¦DIKLÿUKQKDÿ°IÿVGTTBLµ
      NADHÿ±§GGLÿAB²D³GTO¨                 ¶KK·ÿRGDWÿ°LTKÿ¬OBIR                ZGDM»¶DIGWR                           ­TGDQHÿ̧ÿ­OBMTAGIIÿBLÿDÿ¶DTO¨




       ÿ16                                                                             /  ÿ
     1/#ÿ4(ÿ/18505«ÿ340!ÿ53ÿ0303ÿ5       3         SB·G      ­ODMG03
     @ABCBDÿFGHIÿJKLKMIÿNODMMGAAÿPBAABDQIRÿRSGTTGMÿTKÿUHÿVKWXDTOGMRÿDT
     JKAAHYKKWÿZBAQÿ@YDMWIÿ[\]^
                                                             @ABCBDÿFGHIÿÿNODMMGAAÿPBAABDQI
                                                             87_'7ÿÿ/ 67̀ÿabcÿefghi
                                                             jklmgnbcop
                                                             3 ÿ2q) 9)6ÿr76ÿÿ7sÿ7, 
                                                             +ÿ ÿr0444tÿ7, ÿ7
                                                             66ÿ4,ÿ59ÿÿuvwxxwyÿx{ÿ|}
                                                             ~{xwyÿ9ÿ ÿ ÿ{}{{ÿ
                                                             yÿ 6ÿ9ÿ3 ÿ0 6ÿ76ÿ6
                                                             ÿ4'9ÿ/_ ÿ2ÿ7ÿ0 6ÿ766#
                                                             7967%
                                                             @ABCBDÿ6*ÿ'7,ÿ7ÿ9ÿ_98*6ÿ_698*
                                                             #ÿ9ÿNODMMGAAÿ6*ÿ67ÿ7ÿ9                       R¬BQQHÿZDBA§MGÿUBITD·GIÿPGMG
                                                                                                                        UD WGRÿDITÿ­TG´Iÿ§TÿZKM¼¼¼
                                                             +97ÿr'9ÿ9 sÿ&98*ÿ9ÿ78*                         37 ÿ976'ÿ79*ÿ ÿ9 ÿ7
                                                             'ÿ)7%                                              , 7,ÿ9ÿÿ7ÿ97 ¥pÿ3 ÿ7
                                                                                                                        89ÿÿ ÿ'+87,%%%
                                                             @ABCBDÿ_ ,9ÿ ÿ7_'ÿÿNODMMGAAÿ_
                                                             8,77,ÿ966ÿÿ ÿ6ÿ7ÿ ÿ#
                                                             _ ÿNODMMGAAÿ 67ÿ9ÿ+ '6
                                                             + 8ÿ8'7,ÿÿ ÿ'+99666                           JDMMHÿ­THAGIÿ­BLµIÿR¦§BCGRÿYBTO
                                                                                                                        SB²²KÿDTÿJGMÿUBDQBÿKLCGMT¼¼¼ÿ9
     87_'7ÿ9 ÿ_ÿabcÿefghiÿjklmgnbcoÿ'_&8#ÿADMGLCGÿ@DLT%ÿ ÿ97ÿ9ÿ ÿ9ÿ+                          9ÿ46ÿ9ÿ ÿ'+7ÿ,' 
     ÿ ÿ ÿ'6ÿ,6' ÿ ÿ'ÿ9ÿ9ÿ876ÿ 9 ÿ'967ÿ','ÿ7                           7ÿ+ 8796ÿ88ÿ7ÿ797ÿ
     89 %                                                                                                             3'9ÿ7,%%%
     r09_ÿ97ÿ+++7ÿ    #sÿ@ABCBDÿ9ÿÿ.9,9#ÿ97,#ÿr 67,ÿ,9ps
     @ÿUÿ966ÿ76679ÿ7ÿ ÿ/ ÿ98'677ÿ.' ÿÿ#ÿ396*ÿ  )6'7                             S§CHÿJDAGÿGGDAIÿJKYÿJGM
      97                                                                                                            NGMI´GCTBGÿKLÿDTBLµÿJDI
                                                                                                                        ODLµGW
      .ÿ@ABCBDÿ7ÿ 97,ÿncffgÿ¡h¢gon£c¤%                                                                            '8ÿ96ÿ7ÿ997ÿÿ_ 7,ÿ7,6
                                                                                                                        9pÿ3 ÿ24) 9)6ÿ98
                                                                                                                        86ÿ+  ÿ'+%%%
     24¥ÿ+78'ÿ77 ÿÿ@ABCBDÿFGHIÿ9ÿNODMMGAAÿPBAABDQIÿ9ÿ ÿ%%
                                                                                                                           GDWÿQKMGÿKLÿ¦§ITÿ¦DMGWÿ¦M¨ÿ©
                                                                                                                          3«5/9./


%&'&9%81340!10014(1967879)* ))+966)76679)6)) ),9 )66)76)99)340!1                                                01-
                                                                                                                                       Exhibit 10, Page 94
012013434Case 56
               7879ÿ ÿÿ966ÿ76679ÿ Document
              2:13-cv-06004-JAK-AGR                ÿÿ ÿ9588
                                                                    ÿ9ÿ6601/31/20
                                                                            Filed   ÿ76ÿ59ÿ34Page
                                                                                                   0!ÿ"ÿ340106
                                                                                                           !ÿ66of119
                                                                                                                       ÿ76ÿ59#ÿ56
                                                                                                                             Page     7879ÿ #$
                                                                                                                                     ID
                                                                    #:16997




                                                                                               :HA;BÿMHNO;IBHIP WXF;BÿYHK<ÿV
                                                                                               QREOOBSÿTOLAN    UZO[=BC=FÿUCEOOHI=
                                                                                               UCF=ENÿV         UCEFÿ;IÿJEK=LHH<SB


         @ABCÿ@EF=GÿHIÿJEK=LHH<   :;<=(43              66ÿ>&'&9 ?-4 ÿ66 

                                                                                               \]Pÿ^_ÿ̀HAÿaE[= :HBÿTIe=O=BÿfEZB
                                                                                               ]EF<ÿUbHCBcÿ]H aHN=HgI=FBÿMH
                                                                                               MX;Bÿ^NN=G;EC=OZ ^IBCEOOÿUHOEFhÿU==ÿ^_
                                                                                               TGÿLZÿdAIGFZÿ\]      TGÿLZÿWHNbEF;BHIBhHFe
                           ÿ            ÿ              ÿ               ÿ                ÿ




                           ÿ            ÿ              ÿ               ÿ                ÿ      UXEI;EÿMgE;IÿUEZB k=IGEZEÿ@H;IB
                                                                                               iIG;IeÿjbÿR;CX @EKHLÿiOHFG;ÿEC
                                                                                               aABLEIGÿJF=G=F;K TTTÿTFCBÿTgEFGB


                           ÿ            ÿ              ÿ               ÿ                ÿ




                           ÿ            ÿ              ÿ               ÿ                ÿ
                                                                                                           .123ÿ.5456ÿ5478952
                                                                                               .9     ÿ20 ÿ3434                 /0


                           ÿ            ÿ              ÿ               ÿ                ÿ




                           ÿ            ÿ              ÿ               ÿ                ÿ




%&'&9%81340!10014(1967879)* ))+966)76679)6)) ),9 )66)76)99)340!1                              31-
                                                                                                                         Exhibit 10, Page 95
012013434Case 56
               7879ÿ ÿÿ966ÿ76679ÿ Document
              2:13-cv-06004-JAK-AGR                ÿÿ ÿ9588
                                                                    ÿ9ÿ6601/31/20
                                                                            Filed   ÿ76ÿ59ÿ34Page
                                                                                                   0!ÿ"ÿ340107
                                                                                                           !ÿ66of119
                                                                                                                       ÿ76ÿ59#ÿ56
                                                                                                                             Page     7879ÿ #$
                                                                                                                                     ID
                                                                             #:16998




                                    ÿ                  ÿ                 ÿ         ÿ
      .ÿ 
      ÿ.ÿ340!ÿ66ÿ76ÿ59#ÿ567879ÿ #
      966ÿ76679

       789:;<ÿ>?@ÿA@B                                                             5ÿCÿD E8




       FGÿH8@I>@J>ÿA@J>@8;ÿ7K>98Jÿ9Lÿ7MM S:TTMO;UÿV@M@B8O>WÿX@I>?JÿN?I>ÿY>OMM
       NOP@                              Z@PIO;ÿIÿ[WJ>@8WÿN9<IW
       QÿR9                                          \+C 9ÿ] 




       N?@ÿ^_ÿ[9J>ÿS9`@8L:Mÿ7a@;U@8J                       ^fÿ[9aO@ÿgM99h@8JÿN?I>ÿA@8@ÿN99
       ba@8cÿdLLOKOIMMWÿZI;e@<                             H99<ÿN9ÿV:>
       \+C 9ÿ]                                          \+C 9ÿ] 


                                             /012ÿ4056

      ijklmnoÿqrÿstuÿvjwwlrqsx




       yz{|}~                               }}z

%&'&9%81340!10014(1967879)* ))+966)76679)6)) ),9 )66)76)99)340!1                              21-
                                                                                                                         Exhibit 10, Page 96
012013434Case 56
               7879ÿ ÿÿ966ÿ76679ÿ Document
              2:13-cv-06004-JAK-AGR                ÿÿ ÿ9588
                                                                    ÿ9ÿ6601/31/20
                                                                            Filed   ÿ76ÿ59ÿ34Page
                                                                                                   0!ÿ"ÿ340108
                                                                                                           !ÿ66of119
                                                                                                                       ÿ76ÿ59#ÿ56
                                                                                                                             Page     7879ÿ #$
                                                                                                                                     ID
          XXÿgk lÿ5mnokpÿGYÿYq                                ÿg9, #:16999

                  7ÿ'ÿÿ59;<ÿ=>??ÿA>BCDÿ9 ÿE02ÿF7667ÿ7ÿ9
            9ÿÿ7'ÿ)ÿGH
                IJKLÿMNOPJ>QQÿRÿ9',ÿSOQKDÿ9ÿ7ÿ ÿ ÿTUVW
            89+97,ÿ)ÿX'ÿX9ÿX
                YG5ÿ9ÿ ÿZ[\]^_`\abWÿdefÿ,',ÿ+698ÿ7ÿ9
            5%g%ÿFÿ)ÿG 9F
                hKO>iÿMKOKjKBBCÿ' , ÿ'ÿ', ÿÿ9ÿF
            7 ÿ)ÿX'ÿX9ÿX




     rst
     uvwwxyz{|v{zx}vy~



                     
                                                   ./0123456                           782962:5/


       ÿ266                                                              ÿ

                    5ÿ15ÿ:6ÿ2ÿ4259

       5:6:34 ¡55/¢4£                                             .//ÿ782¤¥ÿ2ÿ2¦:ÿ635




      0%ÿ9ÿ§697ÿp7<ÿ9ÿ +87#ÿ7+ ÿn¨ÿn7,796ÿE34*%%%              0%ÿp9¨7ÿq 9ÿY,9, ÿ ÿG9ÿ9ÿ© 9ÿ5ÿp7̈87,%%%
      3%ÿ76ÿ9 ÿÿF ÿq9ÿÿk ÿ56F'#ÿ3(ÿl 8ÿ%%%               3%ÿ  ÿ96ÿ+ÿ9Fÿl69 ÿFÿo%%<ÿG+ÿ 7896%%%
      2%ÿlÿ7ÿ9ÿG'+<ÿ9)9)9,ÿp'7,ÿ§9ÿ§9                        2%ÿ©'ÿ§9ÿ6ÿÿ,ÿ,ÿÿk ÿ©*ÿÿX'ÿE0!2ÿª7%%%


      0%ÿ«979ÿ F ÿ9ÿ'ÿÿ9ÿ9ÿF*#ÿÿ9F ÿ7%%%
      3%ÿp'8 ÿ9ÿ7ÿ7ÿ9ÿ+978#ÿ9ÿ9ÿF ÿ9¨7,ÿF'ÿ%%%
      2%ÿp'8 ÿ ,9ÿ7ÿ987̈ 6ÿ6*7,ÿ%%%
%&'&9%81340!10014(1967879)* ))+966)76679)6)) ),9 )66)76)99)340!1                                   (1-
                                                                                                                                    Exhibit 10, Page 97
012013434Case 56
               7879ÿ ÿÿ966ÿ76679ÿ Document
              2:13-cv-06004-JAK-AGR                ÿÿ ÿ9588
                                                                    ÿ9ÿ6601/31/20
                                                                            Filed   ÿ76ÿ59ÿ34Page
                                                                                                   0!ÿ"ÿ340109
                                                                                                           !ÿ66of119
                                                                                                                       ÿ76ÿ59#ÿ56
                                                                                                                             Page     7879ÿ #$
                                                                                                                                     ID
                                                                      #:17000

           223ÿ567897ÿ:;979                             223ÿ:6L8ÿM                                      2R97ÿ26S8Tÿ2SU
      0%ÿ-4ÿ< ÿ= 096ÿ >ÿ? 0ÿ9ÿ@ %%%       0%ÿ='9'6ÿ< 6/9ÿ>C9,ÿ=98ÿ70>%%%             0%ÿ'7ÿE67ÿE9*ÿ9ÿ5%%%
      3%ÿ>5ÿA'7ÿ698ÿBB>ÿC /'ÿD'+ ÿ@6%%%     3%ÿ ÿ766ÿA' ÿN67O9/ ÿ@ ÿC'7,%%%         3%ÿ ,9ÿE97ÿ= 69ÿ>?78ÿÿ %%%
      2%ÿ? ÿ>'69>ÿE 9ÿBÿ766ÿ7ÿD%%%      2%ÿ7OOÿ ÿ>P'78>ÿ7ÿD'+7%%%         2%ÿ>E7 ÿ976'Vÿ79*ÿ ÿ9 >%%%
      (%ÿD 9ÿ9 ÿFÿ9ÿ@ ÿ98ÿG%%%          (%ÿC7 ÿÿ9'8ÿ? ÿE'ÿÿ>579>%%%         (%ÿ9ÿD6ÿD7,ÿ>P'78>ÿ7ÿ7OO%%%
      -%ÿ-ÿD 8ÿÿD' ÿ5'8ÿ?ÿD9 %%%   -%ÿEÿ@9#ÿEÿ@99ÿFÿ%%%               -%ÿ'8ÿ96ÿ= 096ÿÿ ÿ + 870%%%
      H%ÿ ,9ÿE97ÿC+ÿ>?78ÿÿ ÿI9>%%%   H%ÿ=/ÿ**7ÿ9*ÿ9ÿD8*7,ÿD'+ %%%       H%ÿE96ÿD7ÿ= 69ÿ? ÿD,ÿ>G6%%%
      J%ÿ99ÿ<986ÿEÿ>99 ÿK>ÿE'%%%     J%ÿ=  ÿQ 66 , ÿ57ÿD ÿ9ÿ5ÿ> *%%%       J%ÿE7ÿBÿ= +6ÿÿE96ÿD7%%%

                                                              TWÿXWYÿ9Z[[ÿ\]ÿ:Z^_W`a[ÿb̀cW^daYeW`

                      .ÿ344-)3434ÿ&'ÿ&9#ÿ78%ÿ"" 97 9/'ÿ' 90 7 ÿ7ÿ' 91 898  +7098ÿ+678




%&'&9%81340!10014(1967879)* ))+966)76679)6)) ),9 )66)76)99)340!1                                -1-
                                                                                                                               Exhibit 10, Page 98
Case 2:13-cv-06004-JAK-AGR Document 588 Filed 01/31/20 Page 110 of 119 Page ID
                                  #:17001




                       EXHIBIT 11
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        111 of 119 Page ID
                                                         #:17002


         NEWS
         by Matthew Ismael Ruiz
         Associate Staff Writer, News
         / POP/R&B
         DECEMBER 5 2019




         Watch Pharrell Perform
         “Letter to My Godfather”
         on Colbert
         From the soundtrack to the Netﬂix ﬁlm The Black
         Godfather




https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         1/9
                                                                                                              Exhibit 11, Page 99
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        112 of 119 Page ID
                                                         #:17003




                                                                                 Pharrell photo via Kris Long/CBS ©2019 CBS Broadcasting Inc.




         Pharrell
         Pharrell
         Pharrell was the musical guest on The
                                           The
                                           TheLate
                                               Late
                                               LateShow
                                                    Show
                                                    Showwith
                                                         with
                                                         withStephen
                                                              Stephen
                                                              StephenColbert
                                                                      Colbert
                                                                      Colbert last
         night. Backed by a choir of tracksuit-wearing singers, he delivered a
         performance of “Letter to My Godfather,” a song that appeared on the
         soundtrack for the Netﬂix ﬁlm The
                                       The
                                       TheBlack
                                           Black
                                           BlackGodfather
                                                 Godfather
                                                 Godfather,
                                                 Godfather released in June. The ﬁlm
         follows the life of “the godfather of black music,” Clarence Avant. Check that
         out below.


                                        Everlasting
                                        Everlasting
                                        EverlastingNothing
         Pharrell recently appeared on “Everlasting Nothing
                                                    Nothing,”
                                                    Nothing a new song with Beck
                                                                            Beck
                                                                            Beck.
                                                                            Beck
         Next April, he’ll be hosting the second annual Something
                                                        Something
                                                        Somethingin
                                                                  in
                                                                  inthe
                                                                     the
                                                                     theWater
                                                                         Water
                                                                         Water festival.
         The lineup has not been announced, but Something in the Water 2019 featured
         sets by Travis Scott, Mac DeMarco, DRAM, and more. In a recent interview, he
         oﬃcially
         oﬃcially
         oﬃciallydenounced
                  denounced
                  denounced his duet with Robin Thicke, “Blurred Lines.”


                                Update
                                Update
                                Update”
                                Update feature on Pharrell.
         Read Pitchfork’s 2014 “Update



                        Pharrell Williams: ''Letter To My Godfather''

https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                                            2/9
                                                                                                                              Exhibit 11, Page 100
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        113 of 119 Page ID
                                                         #:17004




                                                   personally
                                                   personally is
                                                               is that
                                                                  that II feel
                                                                          feel II was
                                                                                  was part
                                                                                      part of
                                                                                           of




         ARTISTS IN THIS STORY

         Pharrell

         TAGS IN THIS STORY

         TV, Video
https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         3/9
                                                                                                             Exhibit 11, Page 101
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        114 of 119 Page ID
                                                         #:17005
         RELATED

         Oscars 2020: Beyoncé, Thom Yorke, Randy Newman Make Best Original Song Nominees Shortlist              /
         DECEMBER 16 2019

         Pharrell Reveals Something in the Water Festival 2020 Lineup: Tyler, Foo Fighters, Post Malone, More       /
         DECEMBER 12 2019

         Watch the Weeknd Perform “Blinding Lights” on Colbert                         / DECEMBER 7 2019




         NEWS
         by Evan Minsker
         News Editor
         / ROCK
         DECEMBER 5 2019




         Shopping Announce New
         Album All or Nothing, Share
         New Song: Listen
         Check out “Initiative” from the band’s new one


https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         4/9
                                                                                                             Exhibit 11, Page 102
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        115 of 119 Page ID
                                                         #:17006




                                                                                             Shopping photo by Matt Draper




         The UK post-punk trio Shopping
                               Shopping
                               Shopping are back with a new album. The follow-up to
                          The
         their 2018 album The Oﬃcial
                          TheOﬃcial  Body
                              OﬃcialBody
                                     Body is called All or Nothing. It’s out February 7
         via FatCat. “We found ourselves singing about being true to yourself, in an
         often binary and belligerent digital age, and reclaiming agency when it feels
         like our personal freedom and privacy is constantly eroding,” the band said of
         their new album in a statement. Check out the Jack Barraclough-directed
         video for their new song “Initiative” below.


         In addition to the record, Shopping have also announced North American tour
         dates for 2020, beginning with a show at Mississippi Studios in Portland,
         Oregon on March 5. Find their full itinerary below as well.


                                                       Best
                                                       Best
                                                       BestRock
         The Oﬃcial Body was named one of Pitchfork’s “Best Rock
                                                            RockAlbums
                                                                 Albums
                                                                 Albumsof
                                                                        of
                                                                        of2018
                                                                           2018
                                                                           2018.
                                                                           2018



                        Shopping - Initiative



https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         5/9
                                                                                                             Exhibit 11, Page 103
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        116 of 119 Page ID
                                                         #:17007




         Shopping:


         02-07 London, England - Rough Trade East
         02-09 Bristol, England - Rough Trade Bristol
         02-10 Nottingham, England - Rough Trade Nottingham
         03-05 Portland, OR - Mississippi Studios ^
         03-06 Seattle, WA - Sunset Tavern ^
         03-07 Vancouver, British Columbia - The Biltmore ^
         03-09 Reno, NV - Holland Project ^
         03-10 San Francisco, CA - Rickshaw Stop ^
         03-11 Los Angeles, CA - 1720 ^
         03-12 San Diego, CA - UCSD ^
         03-14 Tucson, AZ - Club Congress ^
         03-16-21 Austin, TX - SWSW ^
         03-23 Tallahassee, FL - The Bark ^
         03-24 Atlanta, GA - The Masquerade ^
         03-25 Durham, NC - The Pinhook ^
         03-26 Washington, D.C. - DC9 ^
         03-27 Philadelphia, PA - Boot & Saddle ^
         03-28 Brooklyn, NY - Elsewhere ^

https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         6/9
                                                                                                             Exhibit 11, Page 104
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        117 of 119 Page ID
                                                         #:17008
         03-29 Portsmouth, NH - The Press Room ^
         03-31 Toronto, Ontario - The Monarch ^
         04-02 Detroit, MI - Deluxx Fluxx ^
         04-03 Fort Wayne, IN - The Brass Rail ^
         04-04 Chicago, IL - Subterranean ^
         04-05 Minneapolis, MN - 7th Street Entry ^
         04-07 St. Louis, MO - Sinkhole ^
         04-08 Lawrence, KS - White Schoolhouse ^
         04-09 Denver, CO - Hi Dive ^
         04-10 Salt Lake City, UT - Kilby Court ^
         05-05 London, England - The Lexington
         05-06 Paris, France - Supersonic
         05-08 Utrecht, the Netherlands - ACU
         05-09 Hamburg, Germany - Molotow (Skybar)
         05-10 Copenhagen, Denmark - VEGA Ideal Bar
         05-11 Berlin, Germany - Urban Spree
         05-14 Vienna, Austria - Fluc Cafe
         05-15 Prague, Czech Republic Meetfactory
         05-16 Munich, Germany - Milla
         05-17 Bern, Switzerland - Reitschule/Rössli
         05-19 Winterhur, Switzerland - Albani
         05-21 Luxembourg, Luxembourg - De Gudden Wellen
         05-23 Oﬀenbach, Germany - Hafen 2


         ^ w/ Automatic




https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         7/9
                                                                                                             Exhibit 11, Page 105
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        118 of 119 Page ID
                                                         #:17009




                            WATCH
                            The One Song Sheer Mag Wish They Wrote




         ARTISTS IN THIS STORY

         Shopping

         TAGS IN THIS STORY

         New Releases

         RELATED

         Shopping Announce Tour / AUGUST 8 2018
         5 Albums Out Today You Should Listen to Now: Shopping, Tune-Yards, Porches, More             / JANUARY 19 2018

         Shopping Announce New Album, Share New Song “The Hype”: Listen                / OCTOBER 25 2017




https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         8/9
                                                                                                               Exhibit 11, Page 106
1/22/2020   Case 2:13-cv-06004-JAK-AGRWatch Pharrell Perform
                                         Document            “Letter Filed
                                                           588       to My Godfather”
                                                                            01/31/20  on Colbert
                                                                                             Page| Pitchfork
                                                                                                        119 of 119 Page ID
                                                         #:17010




"




https://pitchfork.com/news/watch-pharrell-perform-letter-to-my-godfather-on-colbert/                                         9/9
                                                                                                             Exhibit 11, Page 107
